Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 1 of 45 PagelD #:7

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

7
FILED

AUG 1 4 2019

THOMAS G.
MEMORANDUM OF LAW CLERK US DISTT ON

 

AVA TEVERBAUGH 1:19-cv-05482 Bg

TEVERBAUGH DESIGN COMPANY Judge Charles P. Kocoras
Petitioner(s), Magistrate Judge Jeffrey Cole
vs. MEMORANDUM IN SUPPORT OF MOTION

TO CONFIRM ARBITRATION AWARD

LIMA ONE CAPITAL, LLC
Respondent(s).

 

This memorandum is submitted on behalf of Petitioner Ava Teverbaugh in support of this
motion, pursuant to 9 U.S.C. § 9, to confirm an arbitration award. This motion should be granted
and the award confirmed into a judgment because the arbitration was in all respects proper and
the award is final and legally binding upon all parties.

Statement of Facts

On or about December 27, 2018 Petitioner and Respondent entered into an agreement which
provided that the parties would settle any dispute arising out of the agreement by arbitration
according to Sandra Goulette, Arbitrator.

Procedural Background

On or about January 20, 2019 Petitioner filed an arbitration claim with SITCOMM
ARBITRATION ASSOCIATION claiming $ 327,600.00 in damages due to Respondents. On
April 26, 2019 the arbitrator issued Petitioner an award of $327,600.00. Petitioner now moves to
confirm this award.
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 2 of 45 PagelD #:8

Explanation

The Federal Arbitration Act, 9 U.S.C. § 9, provides that "within one year after the award is made
any party to the arbitration may apply to the court so specified for an order confirming the
award,

and thereupon the court must grant such an order unless the award is vacated, modified, or
corrected." Accordingly, the court has the obligation to confirm Petitioner's arbitration award into
a judgment. See Doctor's Assocs., Inc. v. Casarotto, 116 S. Ct. 1652, 1657 (1996) (stating the
purpose of the Federal Arbitration Act is to ensure that private agreements to arbitration are
enforced); Allied Bruce Terminix Cos. v. Dobson, 115 S. Ct. 834, 838 (1995) ("[T]he basic
purpose of the Federal Arbitration Act is to overcome courts’ refusals to enforce agreements to
arbitrate."); Southland Corp. v. Keating, 465 U.S. 1, 15-16 (1984) (holding the Federal
Arbitration Act preempts state law and state courts cannot apply state statutes

that invalidate arbitration agreements).

The standard of review of an arbitrator's decision by the court is very narrow. The scope of
review is limited and the court will not examine the validity of the decision except to the extent
that the award exceeds the agreement of the parties. See Burchell v. Marsh,

58 U.S. 344, 349 (1854) (stating the appropriate scope of judicial review is whether the award is
the honest decision of the arbitrator, made within the scope of the arbitrator's power, and that a
court will not otherwise set aside an award for error, either in law or fact); Coast Trading Co. v.
Pacific Molasses Co,, 681 F.2d 1195, 1197-98 (9th Cir. 1982).

Accordingly, Justice Kavanaugh of the Supreme Court expressed his opinion as “We must
interpret the act as written, and the Act in turn requires that we interpret the contract as written.
When the parties’ contract delegates the arbitrability question to an arbitrator, a court may not
override the contract. In those circumstances, a court possesses no power to decide the
arbitrability issue. That is true even if the court thinks that the argument that the arbitration
agreement applies to a particular dispute is wholly groundless.”

Further, Kavanaugh continued; “That conclusion follows not only from the text of the Act but
also from precedent. We have held that a court may not “rule on the potential merits of the
underlying” claim that is assigned by contract to an arbitrator, “even if it appears to the court to
be frivolous”. A court has “no business weighing the merits of the grievance” because the
“agreement is to submit all grievances to arbitration. Not merely those which the court will deem
meritorious”. AT&T Technologies principle applies with equal force to the threshold issue of
arbitrability. Just as a court may not decide a merits question that the parties have delegated to
an arbitrator.

Here, the arbitrator(s), having considered the pleadings and other evidence presented at the
hearing, determined that Respondents were liable to Petitioner for $ 327,600.00. The arbitrator
also determined that Respondents have no past, present or future claim against Petitioner Ava
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 3 of 45 PagelD #:9

Teverbaugh's property(s). There are no grounds for vacating, modifying, or correcting an
arbitration award enumerated in 9 U.S.C. §§ 10-11 which exist, and Respondents have not
made any motion to vacate, modify, or correct the award.

Conclusion

Petitioner respectfully requests an order confirming an arbitration award into a judgment for the
amount of $ 327,600.00 for Petitioner Ava Teverbaugh and against Respondent LIMA ONE
CAPITAL, LLC. And an order releasing Petitioners past, present and future claims against
Petitioners property(s) and return any and all properties held in any manner.

Dated: 8/10/19

/s/Ava Teverbaugh
Petitioner
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 4 of 45 PagelD #:10
x
%

NO} “.
Mw

8764 Rosalie Avenue # 440223 €

re NS

SITCOMM ARBITRATION ASSOCIATION ws
Brentwood, Missouri 63144

+ 1 (877) 631-1722
Website: saalimited.com Email: support@saalimited.com

ALL-PURPOSE PROOF OF SERVICE

I, SITCOMM ARBITRATION ASSOCIATION, being at or above the age of 18, of the
majority and not a party to the action, a citizen of the United States of America, did mail the

document entitled: FINAL ARBITRATION AWARD

 

by placing it in an envelope addressed to: Name and address:

AVA TEVERBAUGH

3011 183RD ST

STE 208

HOMEWOOD, IL 60430-2804 94055036993000 14378958

LIMA ONE CAPITAL, LLC

201 E MCBEE AVE

STE 300

GREENVILLE, SC 29601-2884 94055036993000 14378972

LISA MADIGAN

ILLINOIS ATTORNEY GENERAL

500 $8 2ND ST

SPRINGFIELD, [L 62701-1705 94055036993000 14378989

Affixing the proper postage and depositing it with the local postal carrier, also being of the age
of the majority, and not a party to this action who upon receipt guarantees delivery as addressed
and/or local dropbox guaranteeing the same as prescribed in law. If called upon I provide this
swom testimony based on first-hand knowledge of the aforementioned events attesting and
ascribing to these facts on this day May 23, 2019.

THE SITCOMM ARBITRATION ASSOCIATION
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 5 of 45 PagelD #11
No. SAA-DP-G7LLI-SEX YZIYL-8E72B-7795 A42A-AT-001

SITCOMM ARBITRATION ASSOCIATION
8764 Rosalie Avenue # 440223
Brentwood, Missouri 63144
+ 1 (877) 631-1722

Website: saalimited.com Email: support@saalimited.com

FINAL ARBITRATION AWARD

Sitting in the following composition:

Committee Member: Alden Bennett cs
Houston, Texas

i
Arbitrator: Sandra Goulette

Laurel, Mississippi . \

In the Matter of the Arbitration Between the Following Parties:
AVA TEVERBAUGH, ET AL.,

CLAIMANT,
V- Contract No.: SAAAT-A42A-042619-SLG

LIMA ONE CAPITAL, LLC and
LISA MADIGAN, ILLINOIS ATTORNEY GENERAL, ET AL.,

RESPONDENT(S).

9 UNITED STATES CODES §1, §2, AND §?
THE COMMON LAW

SEALED.

SITCOMM ARBITRATION ASSOCIATION Page J of 20
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 6 of 45 PagelD #:12

No. SAA-DP-G7LLI-SEX VZI¥L-8E72B-7795 AdZA-AT-001

IN THE MATTER OF THE ARBITRATION BETWEEN:

§
AVA TEVERBAUGH, ET AL., §
§
§ Contract No.: SAAAT-A42A-(42619-SLG
CLAIMANT(S), §
v. § RESOLUTION TO DISPUTE
§ RESOLUTION COMPLAINT
LIMA ONE CAPITAL, LLC, ET AL., and §
§
LISA MADIGAN, ILLINOIS ATTORNEY GENERAL = § 9 UNITED STATES CODES
§ §1, §2, AND §9
RESPONDENT(S). §
8 THE COMMON LAW
§
§ SEALED,
FINAL ARBITRATION AWARD

 

Breach or violation af required contract terms-

‘The parties have agreed that a judgment of the court shall be entered upon the award made
pursuant to the arbitration, and shall specify the court, then at any time within one year after the
award is made any party to the arbitration may apply to the court so specified for an order
confirming the award, and thereupon the court must grant such an order unless the award is
vacated, modified, or corrected as prescribed in sections 10 and 11 of this Title. If no court is
specified in the agreement of the parties, then such application may be made to the United States
court in and for the district within which such award was made. Notice of the application shall be
served upon the adverse party and thereupon the court shall have jurisdiction of such party as
though they had appeared generally in the proceeding. If the adverse party is a resident of the
district within which the award was made, such service shall be made upon the adverse party or
their attorney as prescribed by law for service of notice of motion in an action in the same court. If
the adverse party shall be a nonresident, then the notice of the application shall be served by the
marshal of any district within which the adverse party may be found in like manner as other process
of the court.!

Arbitrator's Name: Sandra Goulette
Hearing Location: Laurel, Mississipp
This Arbitrator, Sandra Goulette; having considered the Claimant's request for dispute
resolution on complaint, finds the following:
Jurisdictional Allegations:

* This Arbitrator has Subject Matter Jurisdiction, SMd; as acknowledged by 9 U.S.

Codes §1, §2, §9; 28 U.S. Cade §§ 1346; and the established common law not limited to the following
specifics:

a. That Ava Teverbaugh is a citizen of the state of Illinois: -

b. That the Respondent(s)

 

' fuly 30, 1947. Ch, 392.61 Stn. 672.

SITCOMM ARBITRATION ASSOCIATION Page 2 of 2)
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 7 of 45 PagelD #:13

No, SAA-DP-G7LLI-SEXYZIYL-8E72B-7795 AdZA-AT-001

i, LIMA ONE CAPITAL, LLC and
li. LISA MADIGAN, ILLINOIS ATTORNEY GENERAL

_.. Have entered into an agreement whereby they knowingly and intentionally agreed to
the following“... Failure and or refusal to respond and provide the requested and necessary Proof of
Claims shall be held and noted as agreed to by all parties, that a general response, a nonspecific
response, or a failure to respond with specificities and facts and conclusions of common law, and/or ta
provide the requested information and documentation that is necessary and in support of the
agreement shall constitute a failure and a deliberate and intentional refusal to respond and as a
result thereby and/or therein, expressing the defaulting party's consent and agreement to said facts
and as a result of the self-executing agreement, the following is contingent upon their failure to
respond in good faith, with specificity, with facts and conclusions of common-law to each and every
averment, condition, and/or claim raised: as they operate in favor of the Claimant, through “tacit
acquiescence.” Respondent(s) NOT ONLY expressly affirm the truth and validity of said facts set,
established, and agreed upon between the parties to the Conditional Acceptance for Value and
counter offer/claim for Proof of Claim, also Respondent(s); have agreed and consented to
Respondent(s) having a duty and obligation to provide the requested and necessary Proof of Claims
which has created and established for Respondent(s) an estoppel in this matter(s), and ALL
matter(s) relating hereto: and arising necessarily therefrom: and
2. The above-captioned matter was set for arbitration after the receipt of the application
and dispute resolution complaint on January 20, 2019; and
3. This Arbitrator has notified all parties listed above (a copy of proof of notification is
permanently affixed to this record by reference) granting each party the opportunity to submit
documentation, records, proofs, evidence, exhibits, affidavits related to the instant matter, the
contract 2018-933E 193RDST-60425AMT-326788602°, its terms, premises, promises, and obligations
on or about December 17, 2018; and
4. The Respondent(s) in a related action have made a claim against the Claimant of this
instant matter related to the Claimant's interests and/or properties. There exists a matter in dispute
and/or controversy associated with the contractual agreement, thereby extending jurisdiction to this
body to proceed as per the terms of the agreement, as well as releyant laws and facts in support as
presented during the arbitration of this controversy; and
5. "The parties entered into a legally binding contractual relationship with each other and
this Arbitrator finds that there is no fraud and/or any attempt to induce fraud and/or to commit
fraud, and/or inducement of contract, and/or fraud in the factum respecting the instant matter and
contract. Thus, the parties are bound by the terms and obligations agreed upon and imposed upon

them as a direct result of the contractual agreement; and

SITCOMM ARBITRATION ASSOCIATION Page: 3 of 24
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 8 of 45 PagelD #:14

No. SAA-DP-G7LLI-SEX YZIYL-BE72B-7795 A42A-AT-001

6. This Arbitrator finds that all the elements that form a contractual agreement and a legally
vommercial binding obligatory relationship are present: and

7. The contract clearly expresses the method of settlement and resolution of all disputes
arising thereunder shall be settled by arbitration under the authority of the standards of common-
law arbitration, the Federal Arbitration Act, and further stipulated and appointed this Arbitrator
listed herein as agreed upon as the Arbitrator of record. Neither party has objected, protested, and/or
attempted to amend any portion and/or provision at any time of the contract: the contract status that
all final and binding arbitration awards may be confirmed by any court in America having original
jurisdiction pursuant to Title 9 United States Codes §9 and §13; and

a. It has been alleged and thoroughly proven that the Respondent(s) listed above have by

their own accord agreed to all the terms of the contract, that they have committed the offenses
claimed in the contract and have acted against the interests of the Claimant's, depriving them of
their right to property, their right to contract, the right. to The Pursuit of Happiness and the
enjoyment of life, They have admitted and agreed that they have violated the Claimant's
constitutional and common law rights, that they had intentionally, knowingly and deliberately failed
to perform as agreed, have forsook their obligatory duty of care and thus created a dispute that
requires a resolution by SITCOMM ARBITRATION ASSOCIATION (Hereinafter “SAA") and/or any
subsequent award: and

9, The parties stipulated and agreed that the related matters including any judgments
associated thereto, any claims, and any collateral attacks: by the Respondent(s) are null and void of
any effect and shall not be binding on the Claimant retroactively and henceforth; and

10. The contract stated that punitive damages can be optionally assessed, however; the
contract remains silent as to any case that would direct the Arbitrator to direct a formula to
determine punitive damages. It is deemed that punitive damages may be warranted if the
Respondent(s) do not voluntarily comply with this award. In such an event, this Arbitrator may
impose punitive damages at a rate of three times the amount of the actual damages in addition to
other remedies awarded .*

Ll. The parties did have a prior relationship and the Respondent(s) had an obligation to
respond to the reasonable requests of the Claimant. One of those requests being that the
Respondent(s) provide an accounting and that such accounting be truthful and certified as being
wholly accurate. As the custodian of record, a position for which the Respondent(s) volunteered,
aevepted such responsibility and have yet to rebut such a presumption. This Arbitrator finds that

they were duty-hound and have breached their fiduciary duty of care, supporting their willful and

 

? Pacific Mumal Life lasurance Company vs. Haslip 499 US 1 (1991).

SITCOMM ARBITRATION ASSOCIATION Page 4 of 20
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 9 of 45 PagelD #:15

No, SAA-DP-G7LLI-SEX ¥ZIYL-8E72B-7795 A42A-AT-001

intentional as well as deliberate default respecting the irrevocable binding contractual agreement
that is coupled with interests: and

12. Further, this Arbitrator finds that the contractual agreement does highlight and note a
settlement offer whereby the parties stipulate within the body and framework of the agreement
Contract” “Agreement” in line with the Tucker Act and have agreed to certain and specific terms
under and in line with the contractual agreement; and

13. There is complete diversity of citizenship between the parties: and

14. The amount in controversy exceeds the sum of $75,000.00, exclusive of interest, costs,

fees and assessments; and

15. That the venue is proper in any court of original jurisdiction wherein either the

Arbitrator resides or chosen by the Claimant as stipulated in the contractual agreement and that
any orders compelling witness attendance, provisional remedies, equitable relief, interim awards are
to be issued and enforced according to the terms of the contract as stipulated in the agreement; and
16. That the parties have agreed that all preexisting as well as existing contractual
Agreements between the parties, no matter their scope, subject matter, and/or detail are superseded
and extinguished by the contractual agreement referenced and related hereto; and

Should the Claimant elect: that jurisdiction for the final award may be had under the Tucker Act in
the United States Court of Federal claims as the exclusive jurisdiction for said Court of Claims for
damages against the United States under contract in exvess of $10,000.00. Since this matter is
against an institution registered and licensed with the United States, during the time of its conduct
is construed as one and the same as a matter of law; the Federal Court of Claims would be at the
election of the Claimant, a chosen proper jurisdiction to have the matter determined under common
law and/or ag stipulated im the contract at any court of original jurisdiction.

BASIS FOR ARBITRATION:

17, On or about December 17, 2018, the Claimant and the Respondent(s) entered into a written,
self-executing, binding, irrevocable, contractual agreement coupled with interests, for the complete
resolution of their misconvictions and other conflicts respecting their previous relationship. The
Respondent(s) made an attempt to change the terms of that contractual agreement and the Claimant
presented a counter offer or conditional acceptance of the offer to the Respondent(s). The record
clearly documents that the Respondent(s) have failed to properly respond after they received the
counter offer, whereby such nonresponse would equate to tacit acquiescence thereby creating an
estoppel respecting the Respondent(s) and any future claims and/or prior claims and/or present.
claims associated with this instant matter.

18. It appears that a dispute has arisen under the agreement between the parties and it is

the subject matter at bar. The Claimant contends that after agreeing to the terms.of the contract,

the Respondent(s) have failed to fully perform to the terms of the agreement and that the Claimant

SITCOMM ARBITRATION ASSOCIATION Page § of 20
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 10 of 45 PagelID #:16

No. SAA-DP-G7LLI-SEX YZIVL-8E72B-7795 AAZA-AT-O01

is entitled to immediate and unconditional remedy as prescribed within the terms of the contractual
agreement. The Claimant has demanded liquidation of the estate/trust and the Respondent(s) have
failed to act.
49. The contractual agreement stipulates that the Arbitrator may adjust the amount of the
award to include fees, adjustments, costs, and other expenses.
20. The contractual agreement provided for arbitration of disputes at SITCOMM
ARBITRATION ASSOCIATION, which stated in relevant part:
That the arbitration process is binding on all parties and is the sole and exclusive remedy for
redressing any issue associated with this agreement. That this agreement supersedes and predates
as well as replaces any and all prior agreements between the parties, and is binding on all parties
and irrevocable, and the parties agreed to the terms and conditions of this agreement. upon default of
the defaulting party as of the date of the default...
ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW
21. ADDITIONALLY, it is exigent and of consequence for the Claimant to inform Respondents),
in accordance with and pursuant to the principles and doctrines of “clean hands” and “good faith,”
that by Respondent(s) failure and/or refusal to respond and provide the requested and necessary
Proof of Claims? it shall be held and noted and agreed to by all parties, that a general response, a
nonspecific response, or a failure to respond with specificities and facts and conclusions of common
law, and/or to provide the requested information and documentation that is necessary and in support
of the agreement shall constitute a failure and a deliberate and intentional refusal to respond and as
a result thereby and/or therein, expressing the defaulting party's consent and agreement to said
facts and as a result of the self-executing agreement, the following is contingent upon their failure to
respond in good faith, with specificity, with facts and conclusions of common-law to each and every
averment, condition, and/or claim raised: as they operate in favor of the Claimant, through “tacit
acquiescence,” Respondent(s) NOT ONLY expressly affirm the truth and validity of said facts set,
established, and agreed upon between the parties to the Conditional Acceptance for Value and
counter offer/elaim for Proof of Claim and Respondent(s): have agreed and consented to
Respondent(s) having a duty and obligation to provide the requested and necessary Proof of Claims
which will create and establish for Respondent(s) an estoppel in this matter(s), and ALL matters
relating hereto; and arising necessarily therefrom:

and,
22. In accordance with and pursuant to this agreement; a contractually (eonsensual) binding
agreement between the parties to the Conditional Acceptance for Value and counter offer/claim for
Proof of Claim to include the corporate Government Agency/Department construct(s) whom
Respondent(s) represents/serves: as well as, ALL officers, agents, employees, assigns, and the like in

service to Respondent(s) will not argue, controvert, oppose, or otherwise protest ANY of the facts

SITCOMM ARBITRATION ASSOCIATION Page 6 of 20
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 11 of 45 PagelD #:17

No. SAA-DP-G7LLI-SEX Y ZIYL-8E72B-7795 AG2A-AT-001

already agreed upon by the parties set and established herein; and necessarily and of consequence
arising therefrom, in ANY future remedial proceeding(s)/action(s), including binding arbitration and
confirmation of the award in the District Court of the United States at any competent court under
original jurisdiction, in accordance with the general principles of non-statutory Arbitration, wherein
the Conditional Acceptance for the Value/Agreement/Contract no. 2018-933E193RDST-60425AMT-
326788602° constitutes an agreement of all interested parties in the event of a default and
acceptance through silence/failure to respond when a request for summary disposition of any claims
or particular issue may be requested and decided by the Arbitrator, whereaa a designated Arbitrator
was chosen at random, who is duly authorized, and in the event of any physical or mental incapacity
to act as Arbitrator, the Claimant shall retain the authority to select any neutral(s)/Arbitrator(s)
that qualify pursuant to the common law right to arbitration, as the arbitration process is a private
remedy decided upon between the parties and with respect to this contractual agreement; the
defaulting party waives any and all rights, services, notices, and consents to the Claimant and or the
Claimant's representative selection of the Arbitrator thereby constituting agreement and any
controversy or claim arising out of or relating in any way to this Agreement or with regard to its
formation, interpretation or breach. and any issues of substantive or procedural arbitrability shall be
settled by arbitration, and the Arbitrator may hear and decide the controversy upon evidence
produced although a party who was duly notified of the arbitration proceeding did not appear: that
the Claimant deems necessary to enforce the “good faith” of ALL parties hereto within without
respect to venue, jurisdiction, law, and forum the Claimant deems appropriate. “An arbitrator's
award should not be vacated for errors of law and fact committed by the arbitrator and the courts
should not attempt to mold the award to conform to their sense of justice.”9

22. Further, Respondent(s) agree that the Claimant can secure damages via financial lien on
assets, properties held by them or on their behalf for ALL injuries sustained and inflicted upon the
Claimant for the moral wrongs committed against the Claimant as set, established. agreed and
consented to herein by the parties hereto, to include but not limited to: constitutional impermissible
misapplication of statute(s)/law(s) in the above referenced alleged Comme reial/Civil/Cause’ fraud,
conspiracy (two or more involved); trespass of title, property, and the like; and, ALL other known
and unknown trespasses and moral wrongs committed through ultra vires act(s) of ALL involved
herein; whether by commission or omission, Final amount of damages to be calculated prior to
submission of Tort Claim and/or the filing of lien and the perfection of a security interest via a
Uniform Commercial Code Financing One (1) Statement: estimated in excess of TEN (10) Million
dollars (USD- or other lawful money or currency generally accepted with or by the financial markets

in America) and notice to Respondent(s) by invoice. Per Respondent(s) failure and/or refusal to

 

\ Affar v: Geteo Insueunce Co,, 110 AD3d 1062 974 NYS2d 95 (2nd Dent, 2013).

SITCOMM ARBITRATION ASSOCIATION Page 7 of 20

 
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 12 of 45 PagelD #:18

No. SAA-DP-G7LL1-SEX YZIYL-8E72B-7795 Ad2A-AT-001

provide the requested and necessary Proof of Claims and thereby; and therein consenting and
agreeing to ALL the facts set, established, and agreed upon between the parties hereto, shall
constitute a self-executing binding irrevocable durable general power of attorney coupled with
interests. This Conditional Acceptance for Value and counter offer/claim for Proof af Claim becomes
the security agreement under commercial law whereby only the non-defaulting party becomes the
secured party. the holder in due course. the creditor in and at commerce. It is deemed and shall
always and forever be held that the Claimant and all property, interest, assets, estates, trusts
commercial or otherwise shall be deemed consumer and household goods not-for-profit and or gain,
private property, and exempt, not for commercial use, nontaxable as defined by the Uniform
Commercial Code Article 9 §102 and Article 9 §109 and shall not in any point and/or manner, past,
present and/or future be construed otherwise see the Uniform Commercial Code Articles 3, 8, and 9.
23. Respondent(s) have allowed the ten (10) Calendar days or twenty (20) Calendar days total if
request was made by signed written application for the additional ten (10) Calendar days to elapse
without providing the requested and necessary Proof of Claims for which Respondent(s) have entered
into fault, and the Claimant has transmitted a Notice of Fault and Opportunity to Cure and Contest
Acceptance to the Respondent(s): wherein Respondent(s) were given an additional three (3) days (72
hours) to cure Respondent(s) fault. Respondent(s) failed or otherwise refused to cure Respondent(s)
fault and Respondent(s) are found in default and thereby: and therein, Respondent(s) have
established Respondent(s) consent and agreement to the facts contained within the Conditional
Acceptance for Value and counter offer/claim for Proof of Claim as said facts operate in favor of the
Claimant: e.g.. that the judgment of alleged “court of record” within the above referenced alleged
Commercial/Civil/Cause is VOID AB INITIO for want of subject-matter jurisdiction of said venue:
insufficient document (Information) and affidavits in support thereof for want of establishing a claim
of debt; want of Relationship with the “source of authority” for said statute(s)/law(s) for want of
privity of contract, or contract itself; improperly identified parties to said judgment, as well as said
dispute/matter? and,

24. Respondent(s) agreed and consented that Respondent(s) do have a duty and obligation to
Claimant; as well as the corporate Government Department/agency construct(s) Respondent(s)
represents/serves. to correct the record in the alleged Commercial/Civil/Cause and thereby; and
therein, release the indenture (however termed/styled) upon the Claimant and cause the Claimant to
be restored to liberty and release the Claimant's property rights, as well as ALL property held under
a storage contract in the “name” of the all-capital-letter “named” defendant within the alleged
Commereial/Civil/Cause within the alleged commercially “bonded” warehousing agency d.b.a., for the
commercial corporate Government. construct d.b.a. the United States. That this arbitration award is
to be construed contextually and not otherwise and that if any portion and/or provision contained.

within this arbitration award, the self-executing binding irrevocable contractual agreement coupled

SITCOMM ARBITRATION ASSOCIATION Page 8 of 20
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 13 of 45 PagelD #:19

No. SAA-DP-G7LLI-SEXYZLYL-8E72B-7795 AdZA-AT-O01

with interests; is deemed non-binding it shall in no way affect any other portion of this arbitration
award, That this Arbitrator is permitted and allowed to adjust the arbitration award to no less than
iwo times the original value of the properties associated with this agreement, plus the addition of
fines, penalties, and other assessments that are deemed reasonable to the Arbitrator upon
presentment of such claim, supported by prima facie evidence of the claim.

24, The defaulting party will be estopped from maintaining or enforcing the original
offer/presentment: i.¢., the above referenced alleged Commercial/Civil/Cause as well as ALL
commercial paper (negotiable instruments) therein, within any court or administrative tribunal/unit
within any venue, jurisdiction, and forum the Claimant may deem appropriate to proceed within in
the event of ANY and ALL breach(s) of this contractual agreement by Respondent(s) to compel
specific performance and or damages arising from injuries therefrom. The defaulting party will be
foreclosed by laches and/or estoppel from maintaining or enforcing the original offer/presentment in
any mode or manner whatsoever, at any time, within any proceeding/action.

25. Furthermore, the Respondent(s) are foreclosed against the enforcement, retaliation, assault,
infringement, imprisonment, trespass upon the rights, properties, estate, person whether legal,
natural or otherwise of the presenter/petitioner and/or his interest and/or his estate retroactively, at
present, post-actively, forever under any circumstances, guise, and/or presumption.

NOTICE OF COMMON-LAW ARBITRATION:

26. Please be advised that in-as‘much as the Claimant. has “secured” the “interest” in the “name”
of the all-capital‘letter “named” defendant as employed/used upon the face; and within, ALL
documents/instruments/records within the alleged Commercial/Civil/Cause, to include any and all
derivatives and variations in the spelling of said “name” except the “true name” of the Claimant,
through a Common-Law Copyright, filed for record within the Office of the Secretary of State and
having “perfected said interest” in same through incorporation within a Financing (and all
amendments and transcending filings thereto), by reference therein, the Claimant hereby and
herein, waives the Claimant's rights as set, established, and the like therein, and as “perfected”
within said Financing Statement, acting/operating to “register” said Copyright, to allow for the
Respondent(s) to enter the record of the alleged “court of record” within the alleged
Commercial/Civil/Cause for the SOLE purpose to correct said record and comply with Respondent(s)
agreed upon duty/obligation to write the “order” and cause same to be transmitted to restore and
release the Claimant, the Claimant’s corpus and ALL property currently under a “storage contract”
under the Claimant's Common-Law Copyrighted trade-name: i.e., the all-capital-letter “named”
defendant within the above referenced alleged Commervial/Civil/Cause, within the alleged
commercially “bonded” warehousing agency d.b.a. the commercial corporate Government juridical
construct d.b.a. the United States. Please take special note, that the copyright ig with reference to

the name and its direct association and/or correlation to the presenter.

SITCOMM ARBITRATION ASSOCTATION Page 9 of 20
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 14 of 45 PagelD #:20

No. SAA-DP-G7LLI-SEX YZIVL-BET2B-7795 AS2A-AT-001

27. NOTICE: The Arbitrators, "Must not necessarily judge according to the strict law but as a

general rule ought chiefly to consider the principles of practical business."*

. "Internationally accepted principles of law governing contractual relations."

. If the contract (valid or otherwise) contains an arbitration clause, then the proper forum to
determine whether the contract is void or not, is the arbitration tribunal.

That any determination by the Arbitrator is binding upon all parties, and that all parties
agree to abide by the decision of the Arbitrator, The Arbitrator is to render a decision based
upon the facts and conclusions as presented within the terms and conditions of the contract,
Any default by any party must be supported by proof and evidence of said default, that
default shall serve as tacit acquiescence on behalf of the party who defaulted as having
agreed to the terms and conditions associated with the self-executing binding irrevocable
contract coupled with interests. That. the Arbitrator is prohibited from considering and/or
relying on statutory law, as it has been held that any tame any party relies on or enforces a
statute, they possess no judicial power.

. “A judge ceases to set as a judicial officer because the governing principals of administrative
law provides that courts are prohibited from substituting their evidence, testimony, record,
arguments and rationale for that of the agency. Additionally, courts are prohibited from their
substituting their judgments for that of the agency."

. "Judges who become involved in enforcement of mere statutes (civil or criminal in nature
and otherwise), act as mere "clerks" of the involved agency... "*

' “Their supposed ‘court’ becoming thus a court of limited jurisdiction’ as a mere extension of
the involved agency for mere superior reviewing purposes."* "When acting to enforce a
statute, the judge of the municipal court is acting an administrative officer and not as a
judicial capacity: courts in administrating or enforcing statutes do not act judicially. but,
merely administerially."!”

. "Tt ig basic in our law that an administrative agency may act only within the area of
jurisdiction marked out for it by law. If an individual does not.come within the coverage of
the particular agency's enabling legislation the agency is without power to take any action
which affects him.""!"Lt is not every act, legislative in form, that 1s law. Law is something
more than mere will be exerted as an act of power_.Arbitrary power, enforcing its edicts to

the injury of the person and property of its subjects is not law." '*

 

4 Norske Atlas Insurance Co v London General Insurance Co (1927) 28 Lioyds List Rep 104

‘ Dewische Schachthau v RAs al-Khaimah National Oil Co (1990) | AC 295

© Heyman v Darwins Lid. (1942) AC 356,

7 AS) v LIS, S68 F2d 284.

* 4-C Davis, ADMIN. LAW, Ch. L (CTP. West's 1965 Ed.)

“CC. Davis, ADMIN, LAW, P. 95, (CTP, 6 Ed. West's 1977) FRE ¥ GE 281 US 464, Keller v PA, 261 US 428
"" Thempson v Smith, 155 Va, 376. 154 SE 583, 71 ALR 604,

" Endicant y Perkins, 317 US 501,

° Hurtade v, California (1884) 110 US SES 1984).

SITCOMM ARBITRATION ASSOCIATION Page LO of 20)
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 15 of 45 PagelD #:21

No. SAA-DP-G7LLI-SEX YZIVL-8E72B-7795 A@2A-AT-001

Some of the aforementioned cases are not published, however: these are still fundamental
principles of law, and one of the fundamental principles of arbitration is that the Arbitrator
sits as judge over the facts, and as such to preserve the sanctity of the process and Arbitrator
receives the same immunity as a judge and is exempt from prosecution and or review, unless
they can be proved that the Arbitrator intentionally ignored the evidence and acted in
conspiracy to defraud the parties.

28. As the Claimant has no desire NOR wish to tie the hands of Respondent(s) in performing

Respondent(s) agreed upon duty/obligation as set, established, and agreed upon within this

Conditional Acceptance for Value and counter offer/claim for Proof of Claim and thereby create/cause

a “breach” of said contractually binding agreement on the part of the Respondent(s), Respondent(s) is

hereby: and herein, NOTICED that if this waiver of said Copyright is not liberal, NOR extensive

enough, to allow for the Respondent(s) to specifically perform all duties/obligations as set,
established, and agreed upon within the Conditional Acceptance for Value and counter offer/claim for

Proof of Claim: Respondent(s) may: in “good faith” and NOT in fraud of the Claimant, take all

needed and required liberties with said Copyright and this waiver in order to fulfill and accomplish

Respondent(s) duties/obligations set, established, and agreed upon between the parties to this

agreement.

29. If Respondent(s) has any questions and or concerns regarding said Copyright and or the

waiver, Respondent(s) is invited to address such questions and or concerns to the Claimant in

writing and causing said communiqués to be transmitted to the Claimant and below named

Notary/Third Party. The respondents have acted as if the contract quasi-or otherwise does not place

a binding obligation upon their persons, upon their organizations, upon their institutions, upon their

job qualifications, and breaching that obligation breaches the contract, for which they cannot address

due to the direct conflict of interest. [tis as a result of that conflict of interest that binding
arbitration shall be instituted.

30. Your failure to respond, and this would include each of the Respondent(s) by their

representative, and if represented by the Attorney General, such representation must be responsive

for each State and/or State organization/department/agency, separately and severally to each of the
points of averment, failure to respond to a single point of averment will constitute acquiescence,
forfeiture, and a waiver of all rights with respects all of the points raised in this presentment.

31. Pursuant to the terms of the contractual agreement the Claimant has provided proof that

they have attempted to communicate with the Respondent(s) for compliance of the contractual

agreement and have exhausted the requirements of the contractual agreement in that regard.

32. The Respondent(s) have agreed and consented to binding arbitration under the terms

SI1COMM ARBITRATION ASSOCIATION Paye 11 of 20
Case:, 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 16 of 45 PagelD #:22

No. SAA-DP-G7LLI-SEX YZIYL-BET2B-7795 A‘2A-AT-001

of the contractual agreement and have waived all rights to vacate, modify, appeal, contest, or
collaterally attack the decision, rulings, orders, remedies, and/or award (both interim and final) of
this Arbitrator.

THE FEDERAL ARBITRATION ACT Application:

33. Pursuant to the contractual agreement's arbitration clause, the agreement evidences a
transaction involving or affecting “commerce,” within the meaning of Article 9 United States Code
Subsection 1, and that the facts attributable to the claimant's in the underlying associated
matters/cause/actions are associated with the use of instrumentalities as described in the foreign
sovereign immunities act or otherwise affected “commerce among the several states’ within the
meaning of the statute and Article 9 United States Code § 1.

34, DUE TO THE FACT THAT THE CONTRACTUAL AGREEMENT IS A BINDING
IRREVOCABLE CONTRACT WHICH AFFECTS “COMMERCE,” THE ARBITRATION
PROVISIONS CONTAINED WITHIN IT ARE “VALID, IRREVOCABLE AND ENFORCEABLE
WITHIN THE MEANING OF 9 UNITED STATESS CODE SUBSECTION 2.

35. “Valid, Irrevocable and Enforceable" arbitration agreements and the orders, rulings,
decisions, remedies, and award made therefrom may be enforced in the United States courts by way
of confirmation and entry of a judgment of the court within the meaning of the statute and Article 9
United States Codes § 9 and §13. The supreme court has explained, “[t/here is nothing malleable
about ‘must grant,’ which unequivocally tells courts to grant confirmation in all cases, except when
one of the ‘prescribed’ exceptions applies."'? Confirmation of an award is generally a “summary
proceeding that merely makes what is already a final arbitration award a judgment of the court.”"4
36. It was held by the supreme court that “the “wholly groundless"!® exception to

arhbitrability is inconsistent with the federal arbitration act and this court's precedent. Under the act,
arbitration is a matter of contract, and courts must enforce arbitration contracts according to their
terms.'" The parties to such a contract may agree to have an arbitrator decide not only the merits of

ane

a particular dispute, but also “gateway’ questions of ‘arbitrability.” Therefore, when the parties’
contract delegates the arbitrability question to an arbitrator, a court may not override the contract,
even if the court thinks that the arbitrability claim is wholly groundless.”"7

PROCEDURES ON ARBITRATION PROCEEDINGS:

37. The Claimant is seeking equitable relief and monetary damage relief from the Respondent(s)
and that the parties have agreed that arbitration proceedings should be bifurcated into separate

phases: Phase One (1) should address the claims for monetary damages: and Phase Two (2) should

address the claims for equitable relief.

 

" Alall St. Assoes., LLC y, Mattel, Inc, 532 US. 57a, 587 (2008).
" Rloresweh, dnc w Pickhalz, 750 Fld 71, 176 (2d Cir, 1984),
'S Henry Schein, Inc., etal, v, Archer & White Sales, Ine (2019).
‘8 Nent-A-Cenier, West, Inc. v. Jackson, 36) US 63,67,

"Ibid,

SITCOMM ARBITRATION ASSOCIATION Page 12 of 20

 
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 17 of 45 PagelD #:23

No. SAA-DP-G7LLI-SEX YZIYL-8E72B-7795 A42A-AT-001

38. The parties have stipulated that any court of original jurisdiction may enforce the
provisions of Phase Two (2) equitable relief awarded by the Arbitrator.

39. This Arbitrator shall have the exclusive jurisdiction for the enforcement of any and all
matters associated with Phase One (1) monetary damage relief.

40, Due to time constraints and the paramount danger affecting the public interest,

justice, and due process: the parties’ consented and applied for the arbitration proceedings to
commence without delay,

41. First set of claims’ (due to the extensive nature of the claims, each of the claims by the
Claimant is incorporated herein by reference) ...

QO The record shall reflect and note that the Claimant has attached a copy of the original
contract which list all the claims within the form of stipulation, that the parties have all agreed to,
and that they have incorporated each of those claims by reference. This Arbitrator finds that such
incorporation is appropriate and accepts that incorporation as a matter of record.

a As noted above, the Claimant has alleged that the Respondent(s) have breached the
contractual agreement and because the agreement is binding on all parties and was irrevocable: the
Respondent(s) have acted in bad faith, with unclean hands, and have breached their fiduciary duty of
care, responsibilities and are liable to the Claimant for the amount of the contractual agreement.
plus additional costs, fees, assessments, penalties, and other equitable relief remedies.

cl That the Respondent(s) have agreed to discontinue all use of the Claimant's

personal information, assets, properties, within its publication, its databases, its system of record
keeping, and to have surrendered all records associated with this matter to the Claimant and have
failed to do as agreed.

g That the Respondent(s) have agreed to compensate the Claimant for their grass
misrepresentation of facts and other information pertinent to the welfare and well-being of the
Claimant. Respondent(s) have failed to provide such compensation as agreed and have failed to
provide any documentation which would substantiate their having complied with this requirement of
the contractual agreement.

J That the Claimant has agreed and accepted the fact that the United States has

declared a national banking emergency which is supported by the “EMERGENCY ECONOMIC
BANKING RELIEF ACT,” “PROCLAMATION 2038, 2039, and 2040," and the “NATIONAL
EMERGENCIES ACT,” which resulted in the suspension of all normal banking activities and have
agreed that any claim of debt by the Respondent(s) is fraudulent, and that they willfully attempted
and committed fraud against the Claimant.

q That the Respondent(s) have agreed that THE NATIONAL BANKING HOLIDAY

permits them to issue what's known as emergency script as prescribed by the March 9, 1933 Act (the

reference notes of Congress lend to this conclusion), have agreed to issue book keeping entry credit

SITCOMM ARBITRATION ASSOCLATION Page 14 of 21)
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 18 of 45 PagelD #:24

_ No. SAA-DP-G7LLI-SEX YZIYL-8E72B-7795 A42A-AT-001

and/or tax credits to the Claimant in the amount of the initial claim and owe Claimant as much as
treble damages associated with the initial claim.

Oo ‘The Respondent(s) have further agreed to turn over any and all properties, assets,
securities, documents, accounting records to the claimant's upon demand/default and have failed
and/or refused to do so, thus putting them in further breach in violation of the contractual
agreement, entitling the Claimant to equitable relief.

The findings and determination of THIS ARBITRATOR:

42. It is the determination of this Arbitrator that the following are facts that are undisputed
and uncontroverted:

a. That there is a binding irrevocable contractual agreement that has been coupled with
interests that exist between the parties.

b. That the parties had a pre-established relationship which placed an obligation on

each to communicate with the other.

ec. That the Respondent(s) have made changes to the original agreement which

permitted and allowed the Claimant to present a counter offer and/or conditional acceptance of the
offer to change the agreement to the Respondent(s).

d. That the self-executing binding contract coupled with interests stands as irrevocable.

e. That the Respondent(s) have agreed to the contract, agreed to all the terms and

conditions of the contract by their acceptance of the waiver which was included as part of the
contractual agreement; that waiver being the right not to respond as highlighted by the Supreme
Court of the United States-

43. "Due process requires, at a minimum; that an individual be given a meaningful
opportunity to be heard prior to being subjected by force of law to a significant deprivation. . .. That
the hearing required by due process is subject to waiver and is not fixed in form does not affect its
root requirement that an individual be given an opportunity for a hearing before he is deprived of
any significant property interest . .."!*

4A. "In the latter case! we said that the right to be heard ‘has little reality or worth unless one is
informed that the matter is pending and can choose for himself whether to appear or default,
acquiesce or contest.'*° The Respondent(s) have failed to provide proof that. they have not received
and/or been notified of the existence of the contract and of their right to waiver.

45. The Respondent(s) failure to respond constituted an act of “tacit acquiescence.”

46. Respondent(s) have failed and/or refused to respond and provide the requested and
necessary Proof of Claims as requested by the Claimant. Therefore, it shall be held, noted and

agreed to by all the parties; that a general response, a nonspecific response, or a failure to respond

 

1" Randone v. Appellate Department, 1971, 5 C3d 536, 550.
Mullane v. Central Hanover Trust Co,, 339 U.S. 306
2” Sniadach v. Family Finance Corp., 395 U.S. 337, 339, 340

SITCOMM ARBITRATION ASSOCIATION Page 14 of 20
Case:,1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 19 of 45 PagelD #:25

No. SAA-DP-G7LLI-SEX YZIVL-8E72B-7795 A42A-AT-001

with specificities and facts and conclusions of common law, and/or to provide the requested
information and documentation that is necessary and in support of the agreement shall constitute a
failure and a deliberate and intentional refusal to respond and as a result thereby and/or therein,
expressing the defaulting party's consent and agreement to said facts and as a result of the self-
executing agreement, the following is contingent upon their failure to respond in good faith, with
specificity, with facts and conclusions of common-law to each and every averment, condition, and/or
claim raised: as they operate in favor of the Claimant, through “tacit acquiescence.” Respondent(s)
NOT ONLY expressly affirm the truth and validity of said facts set, established, and agreed upon
between the parties to the Conditional Acceptance for Value and counter offer/claim for Proof of
Claim, but also Respondent(s) have agreed and consented to Respondent(s) having a duty and
obligation to provide the requested and necessary Proof of Claims which will create and establish for
Respondent(s) an estoppel in this matter(s), and ALL matters relating hereto; and arising
necessarily therefrom...

and

47. Respondent(s) have waived all rights, claims, defenses, and/or standing respecting the
matter and is estopped from any collateral attacks and/or seeking disposition from any other venue
as a result of the knowing, intentional and deliberate consent to the contractual agreement.

a. This Arbitrator finds that the Claimant aswell as the Respondent(s) are consenting adults,
having attained the age of the majority; not a minor, not an infant, not a delinquent, and/or a
decedent. All parties are fully capable of entering into and negotiating contracts; and

b. 1 do not find any of the parties to be suffering from a mental disease and/or defect that would
have prevented and/or interfered with their knowing and intentional entering into the
binding contractual agreement; and

c. The arbitration hearing was held on April 26, 2019 at which time this Arbitrator reviewed all
contractual agreements and documentary evidence submitted by the parties in this matter.

d. This Arbitrator fully considered and grated the Claimant's request of January 20, 2019 for
summary disposition and further considered all the evidence in reference to the contractual
agreement.

e. 1 find that the contractual agreement is binding on all parties, remains irrevocable and that
the contractual agreement remains in effect as stipulated within the agreement until all the
obligations are satisfied by the defaulting party, As of this day, those obligations have not
been satisfied and I hereby order the Respondent(s) to satisfy the obligations according to the
terms of the contractual agreement, which is not inconsistent with this order: and

f 1 find that the Respondent(s) have failed to fully perform to the terms of the agreement and
that the Claimant is entitled to immediate and unconditional remedy as prescribed within

the terms of the contractual agreement; and

SITCOMM ARBITRATION ASSOCLATION Page 15 of 20
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 20 of 45 PagelID #:26

No. SAA-DP-G7LL1-SEX YZIYL-8E72B-7795 AA2A-AT-001

g. A prior relationship did exist between the parties and the Respondent(s) had an obligation to
respond to the reasonable request of the Claimant; and

h. The Respondent(s) failed to provide proof that they have not received and/or been notified of
the existence of the contractual agreement and of their right to waiver: and

i. The Respondent(s) failed to respond to the contractual agreement mailed with proof of
service by the Claimant on December 19, 2018 which constituted an act of “tacit
acquiescence;” and

j. The Respondent(s) have failed to fully perform to the terms of the agreement and the
Claimant is entitled to immediate and unconditional remedy as prescribed within the terms
of the contractual agreement; and

k. Therefore, this Arbitrator awards Claimant, Ava Teverbaugh $ 327,600.00 (Three Hundred
Twenty Seven Thousand Six Hundred U.S. Dollars) from Respondent Lima One Capital,
LLC; for breach of the contractual agreement; and

L. Further, this Arbitrator awards Claimant, Ava Teverbaugh $ 0.00 (Zero U.S. Dollars) from
Respondent Lisa Madigan, Illinois Attorney General.

m. | find that the Claimant has demanded liquidation of the estate/trust and that the
Respondent(s) have failed to act. The Claimant has alsa demanded a full review and audit,,
comprehensive in nature; of all revenue for the estate/trust over the course of the past ten
(10) years, any tax credits and/or deductions associated with the estate/trust, a copy of the
insurance policies held, and a copy of any bonds held by the debtor. The Claimant, also
acting as the Creditor in this matter’ has requested such information to preserve their
standing and position.

n. The Respondent has thirty (30) days from receipt of this Award to comply with the decision
of this Arbitrator. In the event that the Respondent fails to comply with the decision of this
Award, this Arbitrator may re-visit this matter to award the Claimant with punitive
damages.

o. The agreement stipulates that this Arbitrator may adjust the amount of the award to include
fees, adjustments, costs, and other expenses.

48. The Supreme Court has explained, “[tJhere is nothing malleable about ‘must grant,’

which unequivocally tells courts to grant confirmation in all cases, except when one of the
‘prescribed’ exceptions applies.”*' A Judicial review of an arbitrator's award is extremely limited,
and the court must accept the arbitrator's credibility determinations, even where there is conflicting

evidence and room for choice exists.22. “An arbitrator's award should not be vacated for errors of law

 

Hall St. Asses. LLC y. Mattel, Inc,, 552 U.S. 576, 587 (2008).
© \atter of Long Is. Ins. Co. v. Motor Vehicle Accident Indemnification Corp., 57 AD3d 670, 869 NYS2d 195 (2nd Dept., 2008), White v.
Roosevelt Union Free School District Board of Educ., 147 AD3d 1071, 48 NYS3d 220 (2nd Dept, 2017),

SITCOMM ARBITRATION ASSOCIATION Page 16 of 20

 
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 21 of 45 PagelD #:27

No. SAA-DP-G7LL1-SEXYZIYL-8E72B-7795 A42A-AT-001

and fact committed by the arbitrator and the courts should not attempt to mold the award to
conform to their sense of justice."

49. This order shall be binding on all the parties, in all jurisdictions, and shall take

precedent over all collateral and/or related matters heretofore, at present and forthwith until the
agreement is fully satisfied. The Respondent(s) are estopped from maintaining and/or bringing forth
any action against the Claimant, the Claimant's heirs, and/or the Claimant's properties
permanently. This order shall constitute a permanent injunction against the Respondent(s)
respecting the Claimant's and the Claimant's interest} comprised and embodied within the
contractual agreement.

50. The Respondent(s) are hereby ordered to release the demanded information of the

Claimant which includes a full review and audit of all revenue for the estate/trust over the past ten
(10) years, any tax credits and/or deductions associated with the estate/trust, a copy of any insurance
policies associated with the estate/trust and a copy of any bonds held in respect to the estate/trust.
The purpose of this information shall be for the Claimant to liquidate any and all assets of the
estate/trust; and

51. The Respondent(s) are hereby ordered to release any and all claims against any and all
properties of the Claimant's, to return any and all properties held in any manner, to include records,
documents, audiotapes, discoveries, exculpatory or otherwise, and that this order/mandate shall not
be construed other than its intent and its contextual rendering.

52. Accordingly, Justice Kavanaugh of the Supreme Court expressed his opinion as “We

must interpret the Act as written, and the Act in turn requires that we interpret the contract as
written. When the parties’ contract delegates the arbitrability question to an arbitrator, a court may
not override the contract. In those circumstances, a court possesses no power to decide the
arbitrability issue, That is true even if the court thinks that the argument that the arbitration
agreement applies to a particular dispute is wholly groundless.”™4

53. Further, Kavanaugh continued; “That conclusion follows not only from the text of the Act but
also from precedent, We have held that a court may not “rule on the potential merits of the
underlying” claim that is assigned by contract to an. arbitrator, “even if it appears to the court to be

wa,

frivolous.”2° A court has “‘no business weighing the merits of the grievance” because the “agreement
is to submit all grievances to arbitration, not merely those which the court will deem meritorious.”2°
AT&T Technologies principle applies with equal force to the threshold issue of arbitrability. Just as a
court may not decide a merits question that the parties have delegated to an arbitrator, a court may

not decide an arbitrability question that the parties have delegated to an arbitrator.

 

" dfior v. Geico Insurance Co. 110 AD3d 1062, 974 NYS2d 95 (2nd Dept., 2013).

4 Henry Schein, Inc. et al. v. Archer & White Sales, Inc. (2019).

® AT&T Technologies, Inc. v. Communications Workers, 475 U.S. 643, 649-650 (1986),
®- Seehworkers v: American Mf. Co., 363 U.S. 564,568 (1960).

SITCOMM ARBITRATION ASSOCIATION Page 17 of 20
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 22 of 45 PagelD #:28

No, SAA-DP-G7LLI-SEXYZI1Y L-BE72B-7795 A42A-AT-001

This award is consistent with the following:

54. 5 U.S. Code § 572 - General authority

(a) An agency may use a dispute resolution proceeding for the resolution of an issue in controversy
that relates to an administrative program, if the parties agree to such proceeding.

(b)An agency shall consider not using a dispute resolution proceeding if—

(1) A definitive or authoritative resolution of the matter is required for precedential value, and such
a proceeding is not likely to be accepted generally as an authoritative precedent;

(2) The matter involves or may bear upon significant questions of Government policy that require
additional procedures before a final resolution may be made, and such a proceeding would not likely
serve to develop a recommended policy for the agency;

(3) Maintaining established policies is of special importance, so that variations among individual
decisions are not increased and such a proceeding would not likely reach consistent results among
individual decisions:

(4) The matter significantly affects persons or organizations who are not parties to the proceeding;
(5) A full public record of the proceeding is important, and a dispute resolution proceeding cannot
provide such a record; and

(6) The agency must maintain continuing jurisdiction over the matter with authority to alter the
disposition of the matter in the light of changed circumstances, and a dispute resolution proceeding
would interfere with the agency's fulfilling that requirement.

(7) Alternative means of dispute resolution authorized under this subchapter are voluntary
procedures which supplement rather than limit other available agency dispute resolution
techniques.”"

Ab. The Claimant and Respondent(s) have agreed that this private contractual agreement
involving private parties has no bearing on the public and/or the SITCOMM ARBITRATION
ASSOCIATION'S policies and/or procedures, and that the award is consistent with the terms of the
agreement and the general principles of arbitration that have been delineated through the annuals a
time.

66. That the contractual agreement between the parties was specific to the parties only and did
not involve any nonrelated party and/or entity, does not affect government and/or its abilities to
carry out its functions, policies, and/or procedures. That the parties saw arbitration as an alternative
remedy and agree to the alternative remedy within the construct of the binding irrevocable
contractual agreement that remains coupled with interests.

57. That the term and/or phrase agency as defined by the statute does not apply to the parties

and their private contractual matters, - (1)"agency” means each authority of the Government of the

 

? added Pub, L, 101-852, §4(b), Nov. 15, 1990, LO4 Stat 2739, § 582; renumbered § 572, Pub. L. 102-354, § 3(b)(2). Aug, 26, 1992, 106 Star.
O44

SITCOMM ARBITRATION ASSOCIATION Page 18 of 20
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 23 of 45 PagelD #:29
No, SAA-DP-G7LL1-SEX YZIYL-8E72B-7795 A42A-AT-001

United States, whether or not it is within or subject to review by another agency, but does not
include— (A) the Congress: (B) the courts of the United States; (C) the governments of the territories
or possessions of the United States; (D) the government of the District of Columbia; (E) agencies
composed of representatives of the parties or of representatives of organizations of the parties to the
disputes determined by them: (F) courts martial and military commissions: (G) military authority
exercised in the field in time of war or in occupied territory; or (H) functions conferred by: subchapter
II of; or sections 1884, 1891-1902, and former appendix; 1.

(a) that none of the following cases apply wherein the award may be vacated—
(1) As this Arbitrator relied upon the facts and evidence presented and that the award was not
procured by corruption, fraud, or undue means; and/or
(2) That no aspect of the parties political affiliation, sexual orientation, gender, religious Association,
and/or otherwise partiality or corruption are present in the Arbitrators, or and/or the issuance of this
award; and/or
(3) The Arbitrator is not guilty of misconduct in refusing to postpone the hearing, as each party was
given an opportunity to have such a hearing postponed whether or not. they provided sufficient
cause, or and that there was in no case a refusal to hear evidence pertinent and material to the
controversy; or any misbehavior by which the rights of any party could be perceived as having been
prejudiced; and/or
(4) That the Arbitrator operated only within the powers delegated by the contractual agreement,
powers that were detailed in the agreement, and to the best of the Arbitrator’s ability have perfectly
executed those powers to the extent that a mutual, final, and definite award upon the subject matter
submitted has been rendered. Title 5 §572 has been complied with by this Arbitrator and SITCOMM
ARBITRATION ASSOCIATION.
58. That this award may only be modified under the following circumstances —
(a) Where there was an evident material miscalculation of figures or an evident material mistake in
the description of any person, thing, or property referred to in the award, the Arbitrator relied on the
contract and the amount specified within the agreement; and
(b) Where the Arbitrators may have awarded upon a matter not submitted to them, unless it isa
matter not affecting the merits of the decision upon the matter submitted, the Arbitrator has relied
upon the evidence presented and the contractual agreement and terms specified therein: and
(c) Where the award is imperfect in matter of form not affecting the merits of the controversy.
This Arbitrator may modify and correct the award, so as to affect the intent thereof and promote

justice between the parties, the Arbitrator has intended to promote justice, fairness, and render due

 

28 Singh v, Raymond James Fin, Servs,, Inc., No. (3-cv-1323, 2014 WL. 11370123, (8.D.N.Y. March 28, 2014). “[T]ypically, ‘arbitrators need
not explain their rationale for an:award™” (quoting Barbier v, Shearson Lehman Hutton Inc., 948 F.2d 117, 121 (2d Cir, 1991)),

SITCOMM ARBITRATION ASSOCIATION Page 19 of 20
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 24 of 45 PagelD #:30
No. SAA-DP-G7LL1-SEX YZIYL-BE72B-7795 A42A-AT-001

process between the parties irrespective of the Arbitrator's personal opinion, rationale, arguments
and/or disposition.

49_ It shall be forever known and stated, that this Arbitrator relied on the evidence

presented and the intentions of the contract; and not otherwise. That I am duly appointed by the
parties as stipulated in the agreement and as per the law this order is binding on all parties and I
have come to the conclusions stated herein based on the facts and the evidence presented at the time
of this arbitration award. This decision and/or rendering is not interim, that this is a final decree
and judgment by this Arbitrator shall remain in effect and enforced as un-amendable immediately
upon issuance.

NOTICE OF THE ISSUANCE OF THE AWARD TO BE DELIVERED TO:

ORIGINAL: COPIES:
CLAIMANT RESPONDENT(S)
Ave Teverbaugh LIMA ONE CAPITAL, LLC
ADDRESS: 3011 West 183" Street, Suite 208 201 East McBee Avenue, Suite 300
Homewood, Illinois 60430 Greenville, South Carolina 29601

United States of America
ILLINOIS ATTORNEY GENERAL
LISA MADIGAN
500 8. 2" Street
Springfield, [linois 62701

EMAIL: Ava748@gmail.com
sO, AWARDED.
Be it so this 26** day April 2019.

At: Laurel, Mississippi

Printed Arbitrators Name: SANDRA GOULETTE

2

 
  

5 i)
oe

Arbitrator’s Signat’

  

e
‘ a:
Bz
M - Printed Name of Committee Member: ALDEN BENNETT
oe
Hen panaannl™

j ik _— ga 5
Committee Member's Signature: iden Ben HAL

IMPORTANT NOTICE: Certification of services rendered. The Onginal Arbitration Award is given to the Claimant to be
retained aw private property. No Trespass, Certified Copies of the Original can only be issued with permission of
SITCOMM ARBITRATION ASSOCIATION,

SITCOMM ARBITRATION ASSOCLATION Page 20 of 20
TCOMM ARBITRATION ASSOCIATIO

1001 South White Oak Road
White Oak, Texas 75693
+ 1 (877) 631-1722

Website: www.saalimited.com Email: support(@)saalimited.com
Office of the Committee

This Certification is valid for use anywhere within the United States of America, its
territories or possessions. This Certification does certify the content of the document for

which it is issued.

1, Alden Bennett, Committee Member of SITCOMM Arbitration Association, under
and by virtue of the authority vested in me by the Federal Arbitration Act Title 9 Sections 1-9 of

the United States Code, Do Hereby Certify that:

Sandra Goulette

This Arbitrator has created and executed the attached Arbitration Award, was on the date
thereof, the duly qualified Arbitrator for SITCOMM Arbitration Association whose official acts

as such should be given full faith and credit in all Courts and Justice and elsewhere.

In Testimony Whereof, | hereunto set my
hand and have caused to be affixed a
director's autograph, on this 7% day Ros?
year of month, in the year of our Lord.

Aa ton, Sennett

 

Alden Bennett
STPCOMM ARBITRATION ASSOCIATION COMMITTEE MEMBER

No. SAA-DP-G7LLI-SEN YZIYL-8E72B-7795-TEVERBAUGH

 
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 26 of 45 PagelD #:32

Conditional Acceptance for the Value/Agreement/ Counter Offer to Acceptance of Offer

SHOW OF CAUSE PROOF OF CLAIM DEMAND
SERVED OR PRESENTED via the: UNITED STATES POSTAL SERVICE
by the UNITED STATES POST OFFICE via First Class Postage Prepaid

To: LIMA ONE CAPITAL, LLC
Address: 201 EAST McBEE AVENUE SUITE 300, GREENVILLE, SC 29601-2883

Account No. 11112

Address: 500 S 2nd St, Springfield, IL 62701

To: ILLINOIS ATTORNEY GENERAL LISA MADIGAN Viliy 2

CC: Please send a copy to your Securitization Trustee as attempts at divulging that information has
previously been denied.

From: :Ava-Marquisha:Teverbaugh: for TEVERBAUGH DESIGN COMPANY
Address: 3011 WEST 183RD STREET SUITE 208 HOMEWOOD IL. 60430
December 17, 2018
To the Holder in Due Course and/or agent and/or representative,

| sAva:-Marquisha:Teverbaugh: have received your offer and will accept your offer under
the following terms and conditions-

That you provide the following proof of claim, your failure to provide proof of claim, and
to accept payment for credit on account shall constitute a breach of this binding self-executing
irrevocable contractual agreement coupled with interest and subject the breaching party to
fines, penalties, fees, taxes and other assessments.

* PROOF OF CLAIM, the legal status of these “un/non-constitutional legislative entities”
operating/functioning as sources of authority for these so-called “Revised Codes/Statutes”; and
specifically the United States Code and/or specifically THE ACT OF MARCH 9TH, 1933
Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE
FEDERAL REGISTRY, thereof, is not that of a corporation/quasi corporation; which, is also
created by statute. [See: 73 CJ.S., Public Administrative Law and Procedures, § 10, p. 372, citing:
Parker v. Unemployment Compensation Commission, 214 S.W. 2d 529, 358 Mo. 365, which
States: “The powers granted to an administrative body may be such as to establish it as a legal
entity, and, although not expressly declared to be a corporation, it may be considered a public
quasi corporation.”; Texas & Pacific Railway v. InterState Commerce Commission, 162 U.S. 197
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 27 of 45 PagelD #:33

(1895), which States: “The InterState Commerce Commission is a body corporate, with legal
capacity to be a party plaintiff or defendant in the Federal courts.”; 2 Am.Jur.2d, Administrative
Law, § 32, p.56, which States: “Some administrative agencies are corporate bodies with legal
capacity to sue and be sued.” ].

. SHOW OF CAUSE PROOF OF CLAIM DEMAND

PROOF OF CLAIM, that the Legislative Reference Bureau, created by Act of April 27, 1909, P.L.
208, and, reorganized by Act of May 7, 1923, P.L. 158, as a legislative “agency’ with the primary
function to draft and pass upon legislative bills and resolutions for introduction in the General
Assembly, and to prepare for “adoption” by the General Assembly, “Codes” by topics, of the
existing general statutes for which it was handed over statutory authority in 1974 to publish an
“official publication” of the United States Code, is not operating/functioning as a
“un/non-constitutional legislative entity”; and, is not operating or functioning as a foreign
corporate entity representing the source of authority for the existence of statute(s)/law(s)
known as the United States Code, in the capacity of an “administrative law agency”
administering the corporate affairs and public of that which created it by statute.

PROOF OF CLAIM, these alleged statute(s)/law(s) of this “un/non-constitutional legislative
entity”; ie., the Legislative Reference Bureau, operating/functioning as a foreign corporate
“administrative law agency” are not by nature akin private “by-laws” of a “corporation” for the
administration of its internal Government and public; and, are binding and of force or effect
over and upon the private, non-enfranchised, and non-assumpsit thereto; and therewith, living,
breathing, flesh-and-blood man, i.e. a natural person/man; and, as such, are not ultimately
governed by, through, and within the realm of commercial law as adopted and codified within
The United States Code thereby; and therein, representing commercial law for
operating/functioning in commerce.

PROOF OF CLAIM, whereas the Constitution for the United States of America at Article |, Section
8 and 10 clearly prohibits the Congress from printing and issuing Federal Reserve Notes as itis a
constitutional entity, or purportedly so, and its actions are limited thereby; and therein, a
corporation or trust is not; e.g., the Federal Reserve System, created by Congressional Act in
1913, and as a “un/non-constitutional Congressional entity” without the Constitution, and
therefore not bound NOR encumbered by said document/instrument, may proceed to print and
issue money (currency) which would be an unconstitutional form of money for Congress;
restrained as it is, by the instrument/document of its creation, these “un/non-constitutional
legislative entities”; e.g., the Legislative Reference Bureau, and the alleged statute(s)/law/(s) they
create/generate is not a “un/non-constitutional” issue having no nexus with the Constitution;
and, the binding force or effect of said statute(s)/law(s) is not established/created solely from;
or by, contract between the parties; which, once silent judicial notice of said contract is taken by

bBo

 
 

Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 28 of 45 PagelD #:34

the Holder in due Course any affidavits in support thereof; and specifically within the above
referenced alleged Loan/Debt/Security Instrument, unless said presumption of a contract is
rebutted?

« Please note that although it is the United States Treasury Department who prints the so-called
Federal Reserve notes, these notes have no value and are not backed by anything-

“Federal Reserve notes are not redeemable, and receive no backing by
anything This has been the case since 1933. The notes have no value
for themselves,” this is taken from the official website of the
United States financial expert, the United States Department of the
Treasury whose job it is to print the money to be utilized by the
public, and note how they say that since the government declared

bankruptcy in 1933 their notes have had no value.

An official website of the United States Government

An official website of the United States Government

 

 

the Federal Reserve issues bookkeeping entry credit, there is no constitutional amendment permitting the Federal Reserve
and/or the treasury to create worthless items and declared them to be currency. The Constitution has held that the monies
created by Congress must have a value, and this is nota market value but a national currency value. Federal Reserve
bookkeeping entry credit is not regulated by Congress, making this process by the Federal Reserve, the issuance of bookkeeping
entry credit, unconstitutional. That is, unless and until you can provide facts and conclusions of law and not opinion to the
contrary.

* PROOF OF CLAIM, that the original lender did not lend “bookkeeping entry credit” in the farm of
a loan, and failed to provide such notification and clear, unambiguous, conspicuous

language/terminology that any reasonable man or woman would understand? "intentionally
created fraud in the factum" and withheld from plaintiff... "vital information concerning said

debt and all of the matrix involved in making the loan". Deutsche Bank v. Peabody. 866
N.¥.S.2d 91 (2008). Equifirst, when making the loan, violated Regulation Z of the Federal
Truth in Lending Act- 15 USC $1601 and the Fair Debt Collections Practices Act 15 USC

§1692
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 29 of 45 PagelD #:35

PROOF OF CLAIM- That the banking Holiday proclaimed by Pres. Roosevelt under proclamation
2039 prohibiting any during the course of such emergency to include but not be limited to
deposits, credits, receipts, withdrawals within and between banking institutions has been
suspended, declared over, abolished, repealed?

PROOF OF CLAIM- That the government loan represented by this account is not backed by the
full faith and credit of the United States government?

PROOF OF CLAIM- That the government loan represented by this account is not secured by
mortgage insurance, and that the holder in due course is the beneficiary of that mortgage
insurance? That the mortgage insurance is in place should the borrower default?

PROOF OF CLAIM- That the Loan associated with the debt is classified as a personal loan and not
a home loan? And that if it were to be classified as a home loan the original lender would be
responsible for capital gains taxes? That the Home is purchased not from a bank but a Private
home Owner?

PROOF OF CLAIM- That the property securing the loan (an unsecured loan), has been fully paid
as a result of the treasury program and/or other government program respecting or associated
with such loans (PROGRAMS LIKE THE SINGLE-FAMILY HOME LOAN GUARANTEE PROGRAM)?

PROOF OF CLAIM- That issuing the loan in the form of “BOOKKEEPING ENTRY CREDIT” was
deceptive, intentional, and a deliberate attempt to conceal pertinent information regarding the
origination of the loan and the matrix associated thereto?

PROOF OF CLAIM- That tax credits and/or a charge off whereby the government has issued
credits respecting the associated loan/debt has not been applied to the borrower's side of the
ledger indicating the adjustment in balance?

PROOF OF CLAIM- That the Uniform Nonjudicial Foreclosure Act, The Uniform Home Foreclosure
Procedure Act, the Administrative Procedures Act, do not recognize arbitration as an alternative
dispute resolution remedy?

PROOF OF CLAIM- That the associated loan has not been satisfied as outlined in the Uniform
Satisfaction of Mortgage Act?
. Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 30 of 45 PagelD #:36

PROOF OF CLAIM- That the borrower is entitled to a full and complete accounting, as you and/or
your associated organizations are the keepers of record, the custodians of record, and or to
supply a full and complete accounting of the record upon demand? Please note that demand is
hereby made for a complete comprehensive accounting of this account, and the same deadline
for furnishing a response to this presentment is the exact same deadline for furnishing the

accounting as/is demanded!

PROOF OF CLAIM- That your organization nor the original lender ever intended on limiting lawful
money as required in law, regulated by Congress and prescribed by the Constitution of the
United States of America?

PROOF OF CLAIM- That there is no lawful statute and/or Constitution delegation of authority
authorizing your institution in creating “BOOKKEEPING ENTRY CREDIT”, as a form of acceptable
currency within the United States?

PROOF OF CLAIM- That all property in the United States is owned by the state by virtue of
government?

PROOF OF CLAIM- That the following staternent and/or record of Congress remains extant?

"Mr. Speaker, we are here now in chapter 11. Members of ‘Congress ure official trustees presiding
over the greatest reorganization of any Bankrupt entity in 0 orld history, the US. Government. We are
senting forth hopefully, a blueprint for our future. There are sente whe suv it is a coroner's report thet
will lead to our demise” [Rep. James Tralivant, Jr (Ohio) addressing the House, Congressional
Record. March 17, 1993, Vol 33, page H-1303]

PROOF OF CLAIM- That as a banking Institution the Borrower may utilize Bookkeeping Entry
Credit as a form of acceptable currency as it was the initiating currency of issuance-

Now, Therefore I, Franklin D. Roosevelt, President of the United States of America, in

 

hereby proclaim, order, direct and declare that ... there shall be maintained and observed by all

a, including the

   

banking institutions and all branches ated BLES
territories and insular possessions, @ bank holiday, and that during said period all banking
transactions shall be suspended During such holiday ... no such banking institution or branch

shall ... permit the withdrawal or transfer in any manner or by any device whatsoever, of any ...
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 31 of 45 PagelD #:37

currency ... nor shall any such banking institution or branch pay out deposits, make loans or

discounts ... transfer credits ... or transact any other banking business whatsoever.

During such holiday, the Secretary of the Treasury, with the approval of the President and
under such regulations as he may prescribe, is authorized and empowered (a) to permit any or all
of such banking institutions to perform any or all of the usual banking functions, (b) to direct,
require or permit the issuance of clearing house certificates or other evidences of claims against
assets of banking institutions, and (c) to authorize and direct the creation in such banking
institutions of special trust accounts for the receipt of new deposits which shall be subject to
withdrawal on demand without any restriction or limitation and shall be kept separately in cash or
on deposit in Federal Reserve Banks or invested in obligations of the United States.

As used in this order the term "banking institutions" shall include all Federal Reserve
Banks, national banking associations, banks, trust companies, savings banks, building and loan
associations, credit unions, or other corporations, partnerships, associations or persons, engaged
in the business of receiving deposits, making loans, discounting business paper, or transacting any
other form of business

_ Proclamation 2039—Declaring Bank Holiday March 9, 1933; Public Papers and Addresses
of Franklin D. Roosevelt declared Law By the General Assembly US Congress March 9, 1933 and

the Act associated by the same name.

* PROOF OF CLAIM- That the loan and the Associated Debt is an Obligations of the UNITED STATES
as defined in statute-

September 14, 1976." The Senate Special Committee had found

that President Roosevelt's 1933 proclamation of a national

emergency were still extant. See: SENATE SPECIAL COMMITTEE ON NATIONAL
EMERGENCIES AND DELEGATED EMERGENCY POWERS, FINAL REPORT: NATIONAL
EMERGENCIES AND DELEGATED EMERGENCY POWERS, S. Rept. No. 94-922, 94" Cong., 2d
Sess. (1976). P-L. 94-412 (Sept. 14, 1976); 90 Stat. 1255; 50 U.S.C. 1601 et seq.

* PROOF OF CLAIM- That "The ownership of all property is NOT in the state; AND THAT individual
so-called ‘ownership’ is only by virtue of the government, i.e., law, amounting to mere user;
and THAT use must be in accordance with law and subordinate to the necessities of the state. "
Senate Document No. 43, 73rd Congress, 1st Session;

6
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 32 of 45 PagelD #:38

PROOF OF CLAIM- That "Under the new law the money is issued to the banks in return for
government obligations... The money will be worth 100 cents on the dollar, because it is backed
by the credit of the nation. THAT IT represents a mortgage on all the homes, and ... all the
people of the nation." Congressional Record, March 9, 1933 on HR 1491 p. 83.

PROOF OF CLAIM- That it has been “Resolved by the Senate and the House of Representatives
of the United States of America in Congress assembled: That (a) every provision contained in
or made with respect to any obligation which purports to give the obligee the right to require
payment in gold or a particular kind of coin or currency, or in an amount in money of the
United States measured thereby, is declared to be against public policy, and no such provision
shall be contained in or made with respect to an obligation hereafter incurred. Every
obligation heretofore or hereafter incurred, whether or not any such provision is contained
therein or made with respect thereto, shall be discharged upon payment, dollar for dollar, in
any such coin or currency, which at the time of payment is legal tender for public or private
debts..." The GOLD Abrogation Act of June 5", 1933

PROOF OF CLAIM- That “Since March 9, 1933, the United States has been ina state of declared
national emergency." "These proclamations give force to 470 provisions of federal law. These
hundreds of statutes delegate to the President extraordinary powers exercised by Congress,
which affect the lives of American citizens in a host of all-encompassing manners. This vast range
of powers taken tagether, confer enough authority to rule this country without reference to
normal constitutional process. ° Senate Report 93-549, July 24, 1973

PROOF OF CLAIM- That the following is the current is the current understanding:

[Mr. McPhadin] “... The first section of the bill, as | grasped il. is practically the
war powers that were given back in 1917. | would like ta ask the chairman of the
committee if this is a plan to change the holding of the security back of the
Federal Reserve notes to the Treasury of the United States rather than the
Federal Reserve agent.”

[Mr. Stiggle] "This provision is for the issuance of Federal Reserve bank notes:

and not for Federal Reserve notes: and the security back of itis the
obligations, notes, drafts, bills of exchange, bank acceptances, outlined in the

section to which the gentleman has referred.”

[McPhadin] “Then the new circulation is to be Federal Reserve bank nates and
not Federal Reserve notes. |s that true?”

[Stiqgle] “Insofar as the provisions of this section are concerned, yes."

“[Mr. Britain} From my observations of the bill as it was read to the House, it
would appear that the amount of bank notes that might be issued by the Federal
Reserve System is not limited. That will depend entirely upon the mount of
collateral that is presented from time to time from exchange for bank notes. |s
thal not correct?"

[McPhadin] “Yes. | think that is correct."???
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 33 of 45 PagelD #:39

the Congressional Record during the debate over the Emergency Banking Act of 1933.

PROOF OF CLAIM- That the amendment of § 5(b) provided that the Act can only be invoked
"(d)uring the time of war." The elimination of the exclusion made clear that any and all
emergency powers that might have previously been available pursuant to a national emergency
declared under § 5(b) Congress did not formally terminate the one declared by President
Roosevelt (apparently believing that only the President could do so). And so, 50 U.S.C. App. 5(b);
12 US.C. 95a. In amending TWEA, Congress did provide for the continuation of the emergency
and of any economic sanctions that were the result of a Presidential declaration of

national emergency that were in effect on July 1, 1977, subject to automatic termination unless
they were renewed annually. This provision allowed the continuation of the National Bankruptcy
and the National Banking Holiday, as well as the sanctions on regimes like Cuba, North

Korea, China, and North Vietnam to continue without the President having to declare a new
national emergency under IEEPA. See 50 U.S.C.A. App. 5, note.

PROOF OF CLAIM- That as first adopted in 1976, the National Emergencies Act excluded fram its
purview Section 5(b) of the Trading with the Enemy Act. As noted above, the law under which
President Roosevelt issued the declaration of national emergency with respect to the National
bankruptcy was never cancelled. With the Cold War sections under that act had also been used
by the executive branch as the legal basis for imposing economic sanctions on the communist
nations of North Korea, Cuba, China, and North Vietnam, and the National Emergencies Act had
been terminated, there would have been no other legal basis for continuing the sanctions
against those countries, accept to enact a set of new specific laws, Congress chose not to
consider. As a consequence, the State Department asked that Section 5(b) be excluded from
the National Emergencies Act until other legislation providing a basis for the continuation of
economic sanctions against those countries could be enacted. Is this not the case?

PROOF OF CLAIM- That “Whenever in the judgment of the Secretary of the Treasury such
action is necessary to protect the currency system of the United State, the Secretary of the
Treasury, in his discretion, may regulate any or all individuals... Whoever shall not comply
with the provisions of this act shall be fined not more than $10,000 or if a natural person, may in
addition to such fine may be imprisoned for a year, not exceeding ten years." (Stat 48, Section 1,
Title 1, Subsection N, March 9, 1 933); that it is under discretion and the direct supervision of the
United States treasury that the banking institutions are utilizing “bookkeeping entry credit’, and
because the law defines a “banking institution” as one who engages in the business of banking
i.e, banking business, during this current national banking emergency defined in law as
bankruptcy, such “bookkeeping entry credit utilization” is construed as currency of the United
States, and may be utilized for the payment and/or repayment of a loan instituted and or issued in
the same species. is this not so?

PROOF OF CLAIM, that you notify the undersigned and/or the undersigned’s representative of
your attempt to deceive them, and that they knowingly and intentionally agreed to such
deception, for instance, if this matter involve the lending of credit, and/or a mortgage loan,
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 34 of 45 PagelD #:40

proof that you provided the borrower with evidence as to the origination of the loan, and the
species of currency utilized in the origination of the loan?

* PROOF OF CLAIM, that you have provided and/or will provide to the undersigned a copy of the
original contract in its current state, without alterations and or amendments, for we know that
any alteration and/or amendment on a contract has to be done in the presence of the other
party with the approval of the other party, and that if you have provided a copy preleased
document the date upon which such was done, and if you have not provided a copy please
provide a copy with your response, and failure to do so would be constituted as a refusal on
your part and a breach of this agreement invoking the tacit acquiescence and your forfeiture
and waiver of all rights and full consent to every provision of the agreement and the penalties
and assessment and fees associated therewith.

* PROOF OF CLAIM, that you provide a list of all of your subsidiaries, EIN numbers and the like,
plus a copy of your COMPREHENSIVE ANNUAL FINANCIAL REPORT for the past 10 years inclusive
of notes, ledgers, references, with turn definitions within the next 14 calendar days, as the
custodian of record for this account, you are to highlight the Association of this account within
those records, failure to do so will invoke the default principles of this agreement and your full
and complete consent with all of the terms and conditions as well as penalties associated
thereto, hereto, therewith.

* PROOF OF CLAIM, that you will not attempt to circumvent the process after default, or after
your consent and approval an agreement to this presentment, and that you agree that any
attempt to circumvent the process shall invoke and cause to be placed in full affect the treble
damage provision of this agreement plus, penalties, fines, assessment, fees.

* PROOF OF CLAIM, that you agree that if you should in any way attempt to evade, and or provide
a general response, and or refuse to respond, and or refuse to provide the evidence and
information and/or documents and/or records demanded, that you are guilty of fraud,
deception, racketeering, and you will not object to your full prosecution as an organization with
the co-conspirators mainly your Board of Directors if you are a corporation, with a minimum jail
time of five years day for day and a maximum not to exceed that of 65% of a proscribed law.
And that such failure and/or refusal on your part shall constitute your binding and willful
consent to the relinquishing of the total value of the claim of this agreement, payable on
demand with your waiver to a defense, and ora trial, and or hearing, and or notice, and or
presentment, and or write to review and or right to appeal and or right to object!
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 35 of 45 PagelD #:41

s CAVEAT

Please understand that while the Undersigned wants, wishes and desires to resolve this matter
as promptly as possible, the Undersigned can only do so upon Respondent(’s) ‘official response’
to this Conditional Acceptance for Value and counter offer/claim for Proof of Claim by
Respondent(’s) providing the Undersigned with the requested and necessary Proof of Claims
raised herein above.

Therefore, as the Undersigned is not a signatory; NOR a party, to your “social compact”
(contract) known as the Constitution (Charter) of the UNITED STATES; NOR noticed NOR
cognizant, of any agreement/contract between the UNITED STATES, and the Undersigned and
specifically any obtained through FULL DISCLOSURE and containing any FAIR/VALUABLE
CONSIDERATION therein, which would act/operate to create and establish a “relationship”
(nexus) and thereby; and therein, bind the Undersigned to the specific “source of authority” for
the creation and existence of the alleged statute(s)/law(s) as contained and allegedly
promulgated within the “Code” known as the United States Code; which, with the privity of
contract or contract itself would thereby; and therein, create and establish legal force and or
effect of said statute(s)/law(s) over and upon the Undersigned; and, would also act/operate to
subject the Undersigned to the “statutory jurisdiction” of the UNITED STATES, its laws, venue,
jurisdiction, and the like of its commercial courts/administrative tribunals/units and thereby;
and therein, bind the Undersigned to said courts/administrative tribunal’s/unit’s decisions,
orders, judgments, and the like; and specifically as within the above referenced alleged
Commercial/Civil/Cause; and, which would act/operate to establish and confer upon said
court/administrative tribunal/unit the necessary requirement/essential of “subject-matter
jurisdiction” without which it Is powerless to mave in any action other than to dismiss. And asa
result thereof the parties agree that any statute and/or code introduced by the United States
Congress and or state legislature under its non-governmental capacity i.e. it’s “corporate
business commercial transacting capacity”, are not binding on any of the parties, and cannot be
introduced and or used as any justification for any proceeding, and/or procedure, and or
remedy respecting this matter. That the arbitration process is binding on all parties and is the
sole and exclusive remedy for redressing any issue associated with this agreement. That this
agreement supersedes and predates as well as replaces any and all prior agreements between
the parties, and is binding on all parties and irrevocable, and the parties agreed to the terms and
conditions of this agreement upon default of the defaulting party as of the date of the default,
that the value of this agreement is $327,600.00 (THREE HUNDRED TWENTY SEVEN THOUSAND
SIX HUNDRED DOLLARS), the amount demanded is ($327,600.00). The Undersigned once more
respectfully requests the Respondent(s) provide said necessary Proof of Claims so as to resolve
the Undersigned’s confusion and concerns within this/these matter(s). Otherwise, the
Undersigned must ask, “What is the Undersigned’s remedy?”

THEREFORE, as Respondent(s) have superior knowledge of the law, and as custodian of record
has access to the requested and necessary Proof of Claims, and otherwise being in a ‘catbird’s

1()
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 36 of 45 PagelD #:42

seat’ to provide the requested and necessary Proof of Claims raised herein above,
Respondent(s) is able, capable, and most qualified to inform the Undersigned on those matters
relating to and bearing upon the above referenced alleged CIVIL/COMMERCIAL/Cause and
thereby; that there is a duty on the part of the parties to communicate and/or respond to the
aforementioned proof of claim and/or demand associated with this self-executing binding
irrevocable contractual agreement coupled with interests and therein, has an obligation to
clear-up all confusion and concerns in said matter(s) for the Undersigned as to the nature and
cause of said process(s), proceeding(s), and the like as well as the lawfulness and validity of such
to include; inter ali, all decisions, orders, and the like within; and arising from, all such within
said Commercial/Civil/Cause.

The Undersigned herein; and hereby, provides the Respondent(s) ten (10) Calendar days; to
commence the day after receipt of this Conditional Acceptance for Value and counter
offer/claim for Proof of Claim, in which to gather and provide the Undersigned with the
requested and necessary Proof of Claims raised herein above, with the instruction, to transmit
said Proof of Claims to the Undersigned and the below named Notary/Third Party and or their
representative as stipulated and attached hereto if applicable, for the sole purpose of certifying
RESPONSE or want thereof from Respondent(s). Further, the Undersigned herein; and hereby,
extends to the Respondent(s) the offer for an additional ten (10) Calendar days in which to
provide the requested and necessary Proof of Claims raised herein above. If Respondent(s)
desires the additional ten (10) Calendar days, Respondent must cause to be transmitted to the
Undersigned and the below named Notary/Third Party etc. al; a signed written REQUEST. Upon
receipt thereof, the extension is automatic; however, the Undersigned strongly recommends the
Respondent(s) make request for the additional ten (10) Calendar days well before the initial ten
(10) Calendar days have elapse to allow for mailing time. NOTICE: Should Respondent(s) make
request for the additional ten (10) Calendar days, said request will be deemed “good faith” on
the part of Respondent(s) to perform to this offer and provide the requested and necessary
Proof of Claims. Should Respondent(s) upon making request for the additional ten (10) Calendar
days, of which there will be, cannot be, and shall not be any extension as the aforementioned
requested information is required to be readily available for inspection and review upon
demand, then fail or otherwise refuse to provide the requested and necessary Proof of Claims,
and/or fails to provide the specific information in full detail as specified according to the terms
of this agreement, and or shall cause to have presented a nonresponse, and or a general
response, and or a nonspecific response, which shall only constitute as an attempt to evade, to
avoid, to delay, said act(s) on the part of Respondent(s) shall be deemed and evidenced as an
attempted constructive fraud, deception, bad faith, and the like upon Respondent's (s’) part and
further attempts to cause an inflict injury upon the Undersigned. Further, the Undersigned
herein strongly recommends to Respondent(s) that any Proof of Claims and request for the
additional ten (10) Calendar days be transmitted “Certified” Mail, Return Receipt Requested,
and the contents therein under Proof of Mailing for the good of all concerned.
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 37 of 45 PagelD #:43

Should the Respondent(s) fail or otherwise refuse to provide the requested and necessary Proof
of Claims raised herein above within the expressed period of time established and set herein
above, Respondent(s) will have failed to State any claim upon which relief can be granted.
Further, Respondent(s) will have agreed and consented through “tacit acquiescence” to ALL the
facts in relation to the above referenced alleged Commercial/Civil/Cause, as raised herein above
as Proof of Claims herein; and ALL facts necessarily and of consequence arising there from, are
true as they operate in favor of the Undersigned, and that said facts shall stand as prima facie
and ultimate (un-refutable) between the parties to this Conditional Acceptance for Value and
counter offer/claim for Proof of Claim, the corporate Government juridical construct(s)
Respondent(s) represents/serves, and ALL officers, agents, employees, assigns, and the like in
service to Respondent(s), as being undisputed. Further, failure and/or refusal by Respondent(s)
to provide the requested and necessary Proof of Claims raised herein above shall act/operate as
ratification by Respondent(s) that ALL facts as set, established, and agreed upon between the
parties to this Conditional Acceptance for Value and counter offer/claim for Proof of Claim, are
true, correct, complete, and NOT misleading.

° ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

ADDITIONALLY it is exigent and of consequence for the Undersigned to inform Respondent(s), in
accordance with and pursuant to the principles and doctrines of “clean hands” and “good faith,”
that by Respondents(s) failure and or refusal to respond and provide the requested and
necessary Proof of Claims raised herein above and thereby; and it shall be held and noted and
agreed to by all parties, that a general response, a nonspecific response, or a failure to respond
with specificities and facts and conclusions of common law, and or to provide the requested
information and documentation that is necessary and in support of the agreement shall
constitute a failure and a deliberate and intentional refusal to respond and as a result thereby
and or therein, expressing the defaulting party’s consent and agreement to said facts and as a
result of the self-executing agreement, the following is contingent upon their failure to respond
in good faith, with specificity, with facts and conclusions of common-law to each and every
averment, condition, and/or claim raised; as they operate in favor of the Undersigned, through
“tacit acquiescence,” Respondent(s) NOT ONLY expressly affirm the truth and validity of said
facts set, established, and agreed upon between the parties to this Conditional Acceptance for
Value and counter offer/claim for Proof of Claim, but Respondent(s); having agreed and
consented to Respondent(s) having a duty and obligation to provide the requested and
necessary Proof of Claims raised herein above, will create and establish for Respondent(s) an
estoppel in this matter(s), and ALL matters relating hereto; and arising necessarily therefrom;

and,
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 38 of 45 PagelD #:44

In accordance with and pursuant to this agreement; a contractually (consensual) binding
agreement between the parties to this Conditional Acceptance for Value and counter
offer/claim for Proof of Claim to include the corporate Government Agency/Department
construct(s) whom Respondent(s) represents/serves; as well as, ALL officers, agents, employees,
assigns, and the like in service to Respondent(s) will not argue, controvert, oppose, or otherwise
protest ANY of the facts already agreed upon by the parties set and established herein; and
necessarily and of consequence arising therefrom, in ANY future remedial
proceeding(s)/action(s), including binding arbitration and confirmation of the award in the
District Court of the United States at any competent court under original jurisdiction, in
accordance with the general principles of non-statutory Arbitration, wherein this Conditional
Acceptance for the Value/Agreement/Contract no. 2018-933E193RDST-60425AMT—
326788602° constitutes an agreement of all interested parties in the event of a default and
acceptance through silence/failure to respond when a request for summary disposition of any
claims or particular issue may be requested and decided by the arbitrator, whereas a designated
arbitrator shall be chosen at random, who is duly authorized, and in the event of any physical or
mental incapacity to act as arbitrator, the Undersigned shall retain the authority to select any
neutral(s)/arbitrator(s) that qualify pursuant to the common law right to arbitration, as the
arbitration process is a private remedy decided upon between the parties, and with respects this
agreement, the defaulting party waives any and all rights, services, notices, and consents to the
undersigned and or the undersigned’s representative selection of the arbitrator thereby
constituting agreement, and any controversy or claim arising out of or relating in any way to this
Agreement or with regard to its formation, interpretation or breach, and any issues of
substantive or procedural arbitrability shall be settled by arbitration, and the arbitrator may
hear and decide the controversy upon evidence produced although a party who was duly
notified of the arbitration proceeding did not appear; that the Undersigned deems necessary to
enforce the “good faith” of ALL parties hereto within without respect to venue, jurisdiction, law,
and forum the Undersigned deems appropriate.

Further, Respondent(s) agrees the Undersigned can secure damages via financial lien on assets,
properties held by them or on their behalf for ALL injuries sustained and inflicted upon the
Undersigned for the moral wrongs committed against the Undersigned as set, established,
agreed and consented to herein by the parties hereto, to include but not limited to:
constitutional impermissible misapplication of statute(s)/law(s) in the above referenced alleged
Commercial/Civil/Cause; fraud, conspiracy (two or more involved); trespass of title, property,
and the like; and, ALL other known and unknown trespasses and moral wrongs committed
through ultra vires act(s) of ALL involved herein; whether by commission or omission. Final
amount of damages to be calculated prior to submission of Tort Claim and/or the filing of lien
and the perfection of a security interest via a Uniform Commercial Code financing 1 Statement;
estimated in excess of TEN (10) Million dollars (USD- or other lawful money or currency
generally accepted with or by the financial markets in America), and notice to Respondent(‘s) by
invoice. Per Respondent(’s) failure and or refusal to provide the requested and necessary Proof
of Claims and thereby; and therein consenting and agreeing to ALL the facts set, established,
and agreed upon between the parties hereto, shall constitute a self-executing binding
irrevocable durable general power of attorney coupled with interests; this Conditional
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 39 of 45 PagelD #:45

Acceptance for Value and counter offer/claim for Proof of Claim becomes the security
agreement under commercial law whereby only the nondefaulting party becomes the secured
party, the holder in due course, the creditor in and at commerce. It is deemed and shall always
and forever be held that the undersigned and any and all property, interest, assets, estates,
trusts commercial or otherwise shall be deemed consumer and household goods not-for-profit
and or gain, private property, and exempt, not for commercial use, nontaxable as defined by the
Uniform Commercial Code article 9 section 102 and article 9 section 109 and shall not in any
point and/or manner, past, present and/or future be construed otherwise- see the Uniform
Commercial Code article 3, 8, and 9.

Should Respondent(s) allow the ten (10) Calendar days or twenty (20) Calendar days total if
request was made by signed written application for the additional ten (10) Calendar days to
elapse without providing the requested and necessary Proof of Claims, Respondent(s) will go
into fault and the Undersigned will cause to be transmitted a Notice of Fault and Opportunity to
Cure and Contest Acceptance to the Respondent(s); wherein, Respondent(s) will be given an
additional three (3) days (72 hours) to cure Respondent's (s’) fault. Should Respondent(s) fail or
otherwise refuse to cure Respandent’s(s’) fault, Respondent will be found in default and
thereby; and therein, Respondent will have established Respondent’s(s’) consent and
agreement to the facts contained within this Conditional Acceptance for Value and counter
offer/claim for Proof of Claim as said facts operate in favor of the Undersigned; e.g., that the
judgment of alleged “court of record” within the above referenced alleged
Commercial/Civil/Cause is VOID AB INITIO for want of subject-matter jurisdiction of said
venue: insufficient document (Information) and affidavits in support thereof for want of
establishing a claim of debt; want of Relationship with the “source of authority” for said
statute(s)/law(s) for want of privity of contract, or contract itself; improperly identified parties
to said judgment, as well as said dispute/matter; and, Respondent(s) agrees and consents that
Respondent(s) does have a duty and obligation to Undersigned; as well as the corporate
Government Department/agency construct(s) Respondent(s) represents/serves, to correct the
record in the above referenced alleged Commercial/Civil/Cause and thereby; and therein,
release the indenture (however termed/styled) upon the Undersigned and cause the
Undersigned to be restored to liberty, and releasing the Undersigned’s property rights. as well
as ALL property held under a storage contract in the “name” of the all-capital-letter “named”
defendant within the above referenced alleged Commercial/Civil/Cause within the alleged
commercially “bonded” warehousing agency d.b.a., for the commercial corporate Government
construct d.b.a. the United States. That this presentment is to be construed contextually and not
otherwise, and that if any portion and/or provision contained within this presentment, this
self-executing binding irrevocable contractual agreement coupled with interests, it shall in no
way affect any other portion of this presentment. At the arbitrator is permitted and allowed to
adjust the arbitration award to no less than two times the original value of the properties
associated with this agreement, plus the addition of fines, penalties, and other assessments that
are deemed reasonable to the arbitrator upon presentment of such claim, supported by prima
facie evidence of the claim.
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 40 of 45 PagelD #:46

The defaulting party will be estopped from maintaining or enforcing the original
offer/presentment; i.e., the above referenced alleged Commercial/Civil/Cause as well as ALL
commercial paper (negotiable instruments) therein, within any court or administrative
tribunal/unit within any venue, jurisdiction, and forum the Undersigned may deem appropriate
to proceed within in the event of ANY and ALL breach(s) of this agreement by Respondent(s) to
compel specific performance and or damages arising from injuries there from. The defaulting
party will be foreclosed by laches and or estoppel from maintaining or enforcing the original
offer/presentment in any mode or manner whatsoever, at any time, within any
proceeding/action. Furthermore, the respondents are foreclosed against the enforcement,
retaliation, assault, infringement, imprisonment, trespass upon the rights, properties, estate,
person whether legal, natural or otherwise of the presenter/petitioner and/or his interest
and/or his estate retroactively, at present, post-actively, forever under any circumstances, guise,
and or presumption!

° NOTICE OF COMMON-LAW ARBITRATION:

Please be advised that in-as-much as the Undersigned has “secured” the “interest” in the
“name” of the all-capital-letter “named” defendant as employed/used upon the face; and
within, ALL documents/instruments/records within the above referenced alleged
Commercial/Civil/Cause, to include any and all derivatives and variations in the spelling of said
“name” except the “true name” of the Undersigned as appearing within the Undersigned’s
signature block herein below, through a Common-Law Copyright, filed for record within the
Office of the Secretary of State, Las Vegas State of Nevada, and, having “perfected said interest”
in same through incorporation within a Financing (and all amendments and transcending filings
thereto), by reference therein, the Undersigned hereby; and herein, waives the Undersigned’s
rights as set, established, and the like therein, and as “perfected” within said Financing
Statement acting/operating to “register” said Copyright, to allow for the Respondent(s) to enter
the record of the alleged “court of record” within the above referenced alleged
Commercial/Civil/Cause for the SOLE purpose to correct said record and comply with
Respondent’s(s’) agreed upon duty/obligation to write the “order” and cause same to be
transmitted to restore and release the Undersigned, the Undersigned’s corpus, and ALL property
currently under a “storage contract” under the Undersigned’s Common-Law Copyrighted
trade-name; i.e., the all-capital-letter “named” defendant within the above referenced alleged
Commercial/Civil/Cause, within the alleged commercially “bonded” warehousing agency d.b.a.
the commercial corporate Government juridical construct d.b.a. the United States. Please take
special note, that the copyright is with reference to the name and its direct association and/or
correlation to the presenter.
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 41 of 45 PagelD #:47

e NOTICE: That the arbitrators "must not necessarily judge according to the strict law but as a
general rule ought chiefly to consider the principles of practical DUsiness” tren eer ter crore

a (00079 a keyd Lae Ree 14

 

“internationally accepted principles of law governing contractual relations” done pera Waa amare
tosy Lac Jy

*—Jf the contract (valid or otherwise) contains an arbitration clause, then the proper forum to

determine whether the contract is void or not, is the arbitration tribunal (For example, under English law see

Heyman v Darwins Ltd. [1942] AC 356]
. That any determination by the arbitrator is binding upon all parties, and that all parties agree to abide by the decision of the arbitrator, that the arbitrator is to

render a decision based upon the facts and conclusions as presen ted within the terms and conditions of the contract. Any default by any party must be
supported by proof and evidence of said default, that default shall serve as lacit acquiescence on behalf of the party who default it as having agreed to the terms
and conditions associated with the self-executing binding irrevocable contract coupled with interests, That the arbitrator is prohibited from considering and/or
relying on statutory law, as it has been held that any time any party relies on or enforces a statute, they possess no judicial power

* “A judge ceases to set as a judicial officer because the governing principals of administrative law provides that courts are prohibited Tram substituting their
evidence, testimony, record, arguments and rationale for that of the agency. Additionally, courts are prohibited from their substituting their judgments for that

of the agency," AIS! v US, S68 F2d 284

* “judges who become involved in enforcement of mere statutes (civil or criminal in nature and otherwise), act 05 mere "clerks" of the involved agency..." K.C-

Davis, ADMIN. LAW, Ch. 1 (CTP, West's 1965 Ed.)

* " their supposed ‘court’ becoming thus a court of limited jurisdiction’ as a mere extension of the invalved agency for mere superior reviewing purposes," K.C,

Davig, ADMIN, LAW, P95, (CTP.6 Ed. West's 1977) FAC Vv G.E. 281 US 464, Kellerv PE, 261 U5 428.

* “When acting to enforce a statute, the judge pf the municipal court is acting an administrative officer and not asa judicial capacity, courts In administrating or

enforcing statutes do not act judicially. but, merely administerially.” Thampson v Smith. 155 Va. 3 76, 154 SE 583, 7/ ALR 604.

. "fr is basic in our law that an administrative agency may act only within the area of jurisdiction marked out for it by law. Iam individual does not come within the

coverage of the particular agency's enabling legislation the agency Is without pawer to take any action which affects him." Endicott v Perkins, 317 US 501

. ")t i¢ not every act, legislative in form, that is law, Law is something more than mere will exerted as an act of pawer...Arbitrary power, enforcing its edicts to the

injury of the person and property efits subjects is not law." Hurtado v. Colifarnio (1884) 110 U5 515 (1984).

« Some of the aforementioned cases are not published, however, these are stil] fundamental principles of law, and one of the fundamental principles of
arbitration (5 that the arbitrator sits as judge over the facts, and a5 such to preserve the sanctity of the process and arbitrator receives the same immunity asa
judge and is exempt fram prosecution and or review, untess they can be proved that the arbitrator intentionally ignared the evidence and acted in conspiracy ta

defraud the parties,

* As the Undersigned has no desire NOR wish to tie the hands of Respondent(s) in performing
Respondent’s(s’) agreed upon duty/obligation as set, established, and agreed upon within this
Conditional Acceptance for Value and counter offer/claim for Proof of Claim and thereby
create/cause a “breach” of said contractually binding agreement on the part of the
Respondent(s), Respondent(s) is hereby; and herein, NOTICED that if this waiver of said
Copyright is not liberal, NOR extensive enough, to allow for the Respondent(s) to specifically
perform all duties/obligations as set, established, and agreed upon within the Conditional
Acceptance for Value and counter offer/claim for Proof of Claim: Respondent(s) may; in “good
faith” and NOT in fraud of the Undersigned, take all needed and required liberties with said
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 42 of 45 PagelD #:48

Copyright and this waiver in order to fulfill and accomplish Respondent’s(s’) duties/obligations
set, established, and agreed upon between the parties to this agreement.

If Respondent(s) has any questions and or concerns regarding said Copyright and or the waiver,
Respondent(s) is invited to address such questions and or concerns to the Undersigned in
writing, and causing said communiqués to be transmitted to the Undersigned and below named
Notary/Third Party, The respondents have acted as if the contract quasi-or otherwise does not
place a binding obligation upon their persons, upon their organizations, upon their institutions,
upon their job qualifications, and breaching that obligation breaches the contract, for which
they cannot address due to the direct conflict of interest. It is as a result of that conflict of
interest that binding arbitration shall be instituted

Your failure to respond, and this would include each of the respondents by their representative,
and if represented by the Atty. Gen., such representation must be responsive for each State
and/or State organization/department/agency, separately and severally to each of the points of
averment, failure to respond to a single point of averment will constitute acquiescence,
forfeiture, and a waiver of all rights with respects all of the points raised in this presentment.

° NOTICE TO AGENT IS NOTICE TO PRINCIPLE AND VICE VERSA

NOTICE: In this Conditional Acceptance for Value and counter offer/claim for Proof of Claim(a)
the words “include,” “includes,” and “including,” are not limiting; (b) the word “all” includes
“any” and the word “any” includes “all”; (c) the word “or” is not exclusive except when used in
conjunction with the word “and”; as in, “and/or”: and (d) words and terms (i) in the singular
number include the plural, and in the plural, the singular; (ii) in the masculine gender include
both feminine and neuter.

This presentment shall constitute a CLAIM against the assets of your institution and is valid upon
your failure to comply with the requirement of this agreement and to VALIDATE NOT VERIFY
THE COMPREHENSIVE ACCOUNTING!

NOTICE: All titles/names/appellations of corporate Government juridical constructs, and
branches, departments, agencies, bureaus, offices, sub-whatever’s, and the like thereof, include
any and all derivatives and variations in the spelling of said titles/names/appellations.

NOTICE: Any and all attempts at providing the requested and necessary Proof of Claims raised
herein above; and, requesting the additional ten (10) Calendar days in which to provide same;

\7
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 43 of 45 PagelD #:49

and, to address any and all questions and concerns to the Undersigned in regards to the Stated
Copyright and waiver herein expressed, in any manner other than that provided for herein will

be deemed non-responsive.

The Undersigned extends to the Respondent(s) the Undersigned’s appreciations and thanks. for
Respondent’s(s) prompt attention, response, production of above Proof(s) of Claim and assistance in
this/these matter(s). This presentment is not to be construed as an acceptance and/or application
and/or subscription and/or request for license, admittance to any jurisdiction quasi-or otherwise. But
shall remain as a direct objection to any and all claims to the contrary. This contract superceds any and
all prior present and future contracts respecting these parties in this matter or anything in relation there
to and deemed irrevocable.

Sincerely,

Without Recourse P .
Mn . —s

Ava-Marquisha:Teverbaugh: a Natural Woman

State of Illinois

County of Cook

This record was acknowledged before meon JAV“I7/1¥ (date)

by Ave Me. a hatin ~ Lowe dasxyl{name(s) of individual(s).

Signature of notarial officer f Stamp Title of office

Qulua A. Haargouralls

My commission expires:

b/aa/fe |

 
 
 
 

 
 

OFFICIAL SEAL
DEBRA L. PISARZEWSKI
Notary Public - State of Illinots

My Commission Expires 6/22/2021

 
    
  

   
 

 
 
    

2018-933E193RDST-604Z5AMT— 326788602 is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under common

law restrictions and prohibitions.

(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 44 of 45 PagelD #:50

2018-933E193RDST-60425AMT- 3267886020 is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under common

* law restrictions and prohibitions.

To: Lima One Capital, LLC
201 East McBee Suite 300
Greenville, SC 29601

Account: 11112 Ny
e * VY) X

To: Illinois Attorney General “ Yw .

Lisa Madigan ¥ a

500 South 2nd Street oe ¢

Springfield, IL. 62701

From: Ava Marquisha Teverbaugh
3011 183rd Street. Suite 208
Homewood IL. 60430

CC: Please send a copy to your Securitization Trustee as attempts at divulging that information has
previously been denied,

27th Day of December 2018

THIS IS A PRIVATE COMMUNICATION BETWEEN THE PARTIES NOTICE TO AGENT IS NOTICE TO
PRINCIPAL - NOTICE TO PRINCIPAL IS NOTICE TO AGENT

NOTICE OF FAULT OPPORTUNITY TO CURE

On 17th of December 2018 your office was sent a conditional acceptance of which gave you 10
calendar days to properly respond. No response was received. You now have 72 Hours to
respond or default.

¥

By: / - — HI | fi bres. Ht
‘Ava-Marquisha:Teverbaugh:
Case: 1:19-cv-05482 Document #: 6 Filed: 08/14/19 Page 45 of 45 PagelD #:51

2018-933E193RDST-60425AMT- 3267886020 is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under common
law restrictions and prohibitions.

To: LIMA ONE CAPITAL, LLC
Address: 201 EAST McBEE AVENUE SUITE 300, GREENVILLE, SC 29601-2883

Account No. 11112

‘A, SD
»)
To: ILLINOIS ATTORNEY GENERAL LISA MADIGAN Kane |
-

Address: 500 S 2nd St, Springfield, IL 62701

CC: Please send a copy to your Securitization Trustee as attempts at divulging that information has
previously been denied.

From: :Ava-Marquisha:Teverbaugh: for TEVERBAUGH DESIGN COM PANY

Address: 3011 WEST 183RD STREET SUITE 208 HOMEWOOD IL. 60430

31 Day of December 2018

THIS IS A PRIVATE COMMUNICATION BETWEEN THE PARTIES NOTICE TO AGENT IS NOTICE TO
PRINCIPAL - NOTICE TO PRINCIPAL IS NOTICE TO AGENT

DEFAULT NOTICE

Thank you for your acquiescence to the Terms set forth in the “Agreement” aka Contract dated
17 December 2018. You have exhausted your administrative remedy and you are now in
Administrative Default. An Arbitration hearing will be scheduled in the near future to settle this
dispute. You are hereby ordered to Cease and Desist any further collection activity against AVA
TEVERBAUGH and TEVERBAUGH DESIGN COMPANY and the subject property located at
833 East 193rd Street, Glenwood IL. 60425. The Arbitrator will be contacting you with the date
and time of the Arbitration Hearing, of which will be conducted remotely. The Arbitrator will issue
an Arbitration award to the Rightful Party. Please send him/her all documentation that may be
requested of you by the Arbitrator. / }
By: { Lv— Hb V¥7 {_4/ {~

-Ava-Marquisha:Teverbaugh for Teverbaugh Design Company

/
